Exhibit 10.16

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of the 22nd
day of July, 2005, by and between MHI JACKSONVILLE LLC, a Delaware limited
liability company (“Borrower”), and MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a
Maryland corporation (“Trustee”), in its capacity as trustee of the AFL-CIO
Building Investment Trust, a trust existing under the laws of Maryland (the
“Trust”), and not in its corporate capacity.

 

RECITALS

 

R-1. Borrower is the contract purchaser of that parcel of land, situate and
lying in Jacksonville, Duval County, Florida, which is described on Exhibit A
attached hereto (the “Land”), and the Improvements (as defined below) thereon,
pursuant to that certain Purchase, Sale and Contribution Agreement dated May 20,
2005 among BIT Holdings Seventeen, Inc., a Maryland corporation (“Seller”), MHI
Hotels, LLC, a Virginia limited liability company (“Prior Operator”), and
Borrower, as assignee of MHI Hospitality, L.P., a Delaware limited partnership
(“Guarantor”), pursuant to that certain Assignment Agreement dated July 22, 2005
between Guarantor and Borrower (collectively, the “Purchase Agreement”).

 

R-2. Borrower has requested that Trustee make a loan to Borrower in the
principal amount of Eighteen Million and 00/100 Dollars ($18,000,000.00) (the
“Loan”), for the acquisition of the Property (as defined below) pursuant to the
Purchase Agreement.

 

R-3. Trustee has agreed to make the Loan on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and for Ten Dollars ($10) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Trustee agree as follows:

 

ARTICLE 1

 

INCORPORATION OF RECITALS; TERMS AND DEFINITIONS

 

Section 1.1. Recitals. The Recitals set forth above are hereby incorporated as a
substantive part of this Agreement.

 

Section 1.2. Terms and Definitions. In addition to the other terms herein
defined, the following terms shall have the meanings set forth in this Section
1.2 whenever used in this Agreement:

 

Acquisition Equity Amount: $4,000,000.



--------------------------------------------------------------------------------

Act of Bankruptcy: The filing of a petition in bankruptcy under the Bankruptcy
Code or the commencement of a proceeding by or against a Person as debtor under
any other applicable law for the relief of debtors.

 

Administrative Fee: Two Thousand Five Hundred Dollars ($2,500) per month.

 

Advisor: Legg Mason Real Estate Services, Inc., or any other investment advisor
to the Trustee as may be designated in writing to Borrower by Trustee.

 

Affiliate: (i) Guarantor; (ii) MHI; (iii) any Person controlled by MHI and/or
Drew Sims; and (iv) any Person controlling or under common control with Borrower
and/or Guarantor (and, to the extent any Person is an individual, the spouse of
any such Person).

 

Annual Budget: The operating and capital budget for the Property for Borrower’s
fiscal year prepared by or on behalf of Borrower and submitted by Borrower in
accordance with Section 6.22, providing, in reasonable detail, budgeted monthly
operating income and monthly operating and capital expenses and other cash
expenses for the Property for such fiscal year, as the same may be amended or
supplemented from time to time.

 

Approved Annual Budget: Is defined in Section 6.22.

 

Approved Closing Costs: All costs and expenses incurred by Borrower in
connection with Closing as set forth on the settlement sheet approved by Trustee
in writing.

 

Approved Renovation Budget: The final, complete, detailed budget of costs to
complete the Renovations, together with a projected draw schedule (which shall
be updated on a periodic basis as requested by Trustee, but in no event less
than quarterly), a current detailed trade breakdown and itemization of all
construction and non-construction expenses (including an adequate reserve for
contingency), and showing all reasonably anticipated costs required for the
Completion in accordance with the Attachment B to the Franchise Agreement.

 

Assignment of Boat Service Agreement: The Assignment of [Boat Service Agreement]
dated as of the date hereof, by Borrower to and for the benefit of Trustee, and
consented and agreed to by Prior Operator, together with any substitution or
replacement thereof, and any amendment, restatement or other modification
thereof or thereto.

 

Assignment of Development Contracts: The Assignment of Development Contracts
dated as of the date hereof, by Borrower to and for the benefit of Trustee,
together with any substitution or replacement thereof, and any amendment,
restatement or other modification thereof or thereto.

 

Assignment of Franchise Agreement: The Assignment of Franchise Agreement dated
as of the date hereof, by Operator and Borrower to and for the benefit of
Trustee, together with any substitution or replacement thereof, and any
amendment, restatement or other modification thereof or thereto.

 

2



--------------------------------------------------------------------------------

Assignment of Leases (Borrower): The Assignment of Leases and Rents dated as of
the date hereof, by Borrower to and for the benefit of Trustee, and intended to
be recorded among the Land Records, together with any substitution or
replacement thereof, and any amendment, restatement or other modification
thereof or thereto.

 

Assignment of Leases (Operator): The Assignment of Leases and Rents dated as of
the date hereof, by Operator to and for the benefit of Trustee, and intended to
be recorded among the Land Records, together with any substitution or
replacement thereof, and any amendment, restatement or other modification
thereof or thereto.

 

Assignment of Pavilion Lease: The Assignment of Tenant’s Interest Under Lease
dated as of the date hereof by Borrower to and for the benefit of Trustee,
together with any substitution or replacement of such Assignment of Tenant’s
Interest Under Lease, and any amendment, restatement or other modification
thereof or thereto.

 

Assignment of Pier Lease: The Assignment of Tenant’s Interest Under Lease dated
as of the date hereof by Borrower to and for the benefit of Trustee, together
with any substitution or replacement of such Assignment of Tenant’s Interest
Under Lease, and any amendment, restatement or other modification thereof or
thereto.

 

Assignment of Plans: The Assignment of Plans, Specifications and Permits dated
as of the date hereof, by Borrower to and for the benefit of Trustee, together
with any substitution or replacement thereof, and any amendment, restatement or
other modification thereof or thereto.

 

Assignment of Strip Parcel Lease: The Assignment of Tenant’s Interest Under
Lease dated as of the date hereof by Borrower to and for the benefit of Trustee,
together with any substitution or replacement of such Assignment of Tenant’s
Interest Under Lease, and any amendment, restatement or other modification
thereof or thereto.

 

Authorized Borrower Representative: Drew M. Sims, and each other person, if any,
designated to act on behalf of Borrower in accordance with the provisions of
Section 10.4 of this Agreement.

 

Available Funds: The amount at any time and from time to time on deposit in the
PIP Pledged Account for the Renovations, less amounts required (i) to complete
the Renovations and (ii) to be retained therein pursuant to the terms of this
Agreement.

 

Bankruptcy Code: The United States Bankruptcy Code, 11 U.S.C. §101 et seq., and
all future acts supplemental thereto or amendatory thereof.

 

Building: Collectively, all buildings, structures and improvements now or
hereafter located on the Land, and all fixtures and equipment attached to,
forming a part of and necessary for the operation of such building, structures
and improvements as a hotel (including, without limitation, heating, lighting,
sanitary, air-conditioning, laundry,

 

3



--------------------------------------------------------------------------------

refrigeration, kitchen, elevator and similar items) having guest sleeping rooms,
each with bath, and such (i) restaurants, bars, banquet, meeting and other
public areas; (ii) commercial space, including concessions and shops; (iii)
parking facilities and areas; (iv) storage and service areas; (v) recreational
facilities and areas; (vi) permanently affixed signage; (vii) public grounds and
gardens; and (viii) other facilities and appurtenances, as may hereafter be
attached to and form a part of such building, structures and improvements in
accordance with this Agreement.

 

Business Day: A day other than a Saturday, Sunday or legal holiday in the State
or the State of Florida.

 

Casualty: Is defined in the Indenture.

 

Casualty Proceeds: Is defined in the Indenture.

 

Change Order: See Section 6.4.

 

Closing: See Section 3.1.

 

Code: The Internal Revenue Code of 1986, as amended.

 

Comfort Letter: The letter, approved by Trustee, executed by Franchisor
recognizing the Loan made by Trustee to Borrower and that upon default of
Borrower under the Loan Documents, Franchisor will permit Trustee (or its
designee) to operate the Property under and pursuant to the Franchise Agreement.

 

Commencement Date: Subject to Section 10.5, the earlier of (i) the date on which
Borrower commences the Renovations or (ii) October 1, 2005.

 

Complete or Completion: Satisfactory lien-free completion of all Renovations
required to be performed under Attachment B to the Franchise Agreement,
substantially in accordance with the Approved Renovation Budget, as evidenced by
(i) the final, unconditional issuance of all governmental approvals required for
the use and operation of the Improvements, if any, (ii) the delivery to Trustee
by the Guarantor of a certificate of substantial completion in form and content
satisfactory to Trustee, and (iii) the confirmation from the Franchisor that the
Renovations comply with the requirements of Attachment B to the Franchise
Agreement, and (iv) delivery of final lien waivers from all contractors and
subcontractors with respect to the Renovations.

 

Condemnation: Is defined in the Indenture.

 

Construction Labor Covenant: Is defined in Section 6.3.1.

 

DSCR: Debt Service Coverage Ratio determined by dividing the Net Operating
Income by the Required Debt Service.

 

Depository Bank: Mercantile-Safe Deposit and Trust Company, a Maryland
corporation.

 

4



--------------------------------------------------------------------------------

Environmental Indemnity: The Environmental Indemnity Agreement dated as of
Closing, by Borrower to and for the benefit of Trustee, together with any
substitution or replacement thereof, and any amendment, restatement or other
modification thereof or thereto.

 

Environmental Laws: Each Federal, State, or local statute, law, ordinance, code,
rule, regulation, permit, agreement, order, or decree regulating or relating to
protection of human health or the environment, or regulating or imposing
liability or standards of conduct concerning the use, storage, treatment,
transportation, manufacture, refinement, handling, production, release or
disposal of any regulated hazardous, toxic, or dangerous waste, substance,
element, compound, mixture or material, as now or at any time hereafter in
effect including, without limitation, the Federal Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §§9601 et seq.,
the Superfund Amendments and Reauthorization Act, 42 U.S.C. §§9601 et seq., the
Federal Oil Pollution Act of 1990, §§2701, et seq., the Federal Toxic Substances
Control Act, 15 U.S.C. §§2601 et seq., the Federal Resource Conservation and
Recovery Act as amended, 42 U.S.C. §§6901 et seq., the Federal Hazardous
Materials Transportation Act, 49 U.S.C. §§1801 et seq., the Federal Clean Air
Act 42 U.S.C. §7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C.
§1251 et seq., the River and Harbors Act of 1899, 33 U.S.C. §§401 et seq.,
analogous laws of the state or other jurisdiction in which the Land is located,
and all rules and regulations of the United States Environmental Protection
Agency, or any other Governmental Authority having jurisdiction over the
Property, as any of the foregoing have been, or are hereafter amended.

 

ERISA: The Employee Retirement Income Security Act of 1974, as the same may from
time to time be amended, and the rules and regulations, as from time to time in
effect, promulgated thereunder

 

Event of Default: Any one or more of the events described in Section 9.1 hereof.

 

Extension Fee: Is defined in Section 2.1.4.

 

FF&E: Collectively, all furniture, furnishings and equipment (except Operating
Equipment and real property fixtures included in the definition of Improvements)
now or hereafter located and installed in or about the Property which are used
in the operation thereof in accordance with the standards set forth in the
Hilton Franchise Agreement, while the same is in effect, the Franchise
Agreement, while the same is in effect, and this Agreement, including, without
limitation (i) office furnishings and equipment; (ii) specialized hotel
equipment necessary for the operation of the Property in accordance with the
Hilton Franchise Agreement, while the same is in effect, and the Franchise
Agreement, while the same is in effect, including equipment for kitchens,
laundries, dry cleaning facilities, bars (excluding the portion of the Property
subleased under the Sublease (as defined in the SNDA (Cell Tower), restaurants
(excluding the portion of the Property subleased under the Sublease (as defined
in the SNDA (Restaurant), public rooms, commercial space, parking areas, and
recreational facilities; and (iii) all

 

5



--------------------------------------------------------------------------------

other furnishings and equipment hereafter located and installed in or about the
Property which are used in the operation of the Property in accordance with this
Agreement and the standards set forth in the Hilton Franchise Agreement, while
the same is in effect, and the Franchise Agreement, while the same is in effect.

 

FF&E Monthly Deposit Amount: Four percent (4%) of the monthly Gross Rooms
Revenue (as defined in the Franchise Agreement).

 

FF&E Pledged Account: The account to be established by Borrower pursuant to
Section 2.5 of this Agreement and the FF&E Pledge Agreement, into which the FF&E
Monthly Deposit Amount and any amounts required by Section 4A.6 are to be
deposited.

 

FF&E Pledge Agreement: The Account Pledge Agreement (FF&E) dated as of the date
hereof by Borrower to and for the benefit of Trustee, together with (i) any
substitution or replacement of such Account Pledge Agreement (PIP), and any
amendment, restatement or other modification thereof or thereto and (ii) the
Account Control Agreement (FF&E) entered into pursuant thereto and any
substitution or replacement of such Account Control Agreement (FF&E), and any
amendment, restatement or other modification thereof or thereto.

 

FF&E Reserve: Is defined in the FF&E Pledge Agreement.

 

Financial Records: The financial books and records relating to the ownership and
operation of the Property, including both printed and electronic books and
records.

 

Financing Statements: The financing statements to be filed in connection with
the security interests granted hereunder, under the Indenture or any of the
other Loan Documents.

 

Force Majeure Event: Collectively, (i) unusual delay in deliveries, unavoidable
casualties, labor disputes, unusual and unforeseeable unavailability of labor or
materials or other causes beyond Borrower’s control notwithstanding Borrower’s
exercise of its commercially reasonable efforts in good faith, not including
lack of funds, or (ii) other causes which, in Trustee’s sole discretion, justify
delay.

 

Franchise Agreement: The Franchise Agreement dated June 7, 2005 between Operator
and Franchisor with respect to the Property.

 

Franchisor: Holiday Hospitality Franchising, Inc.

 

Governmental Authority: Any nation or government, any state or other political
subdivision thereof and any entity or person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
having jurisdiction over the Loan, the Property, Borrower, Guarantor, any
Interest Owner, or any other Person associated with the Loan.

 

Guarantor: Is defined in the Recitals.

 

6



--------------------------------------------------------------------------------

Guaranty: The Payment, Completion and Non-Recourse Guaranty dated as of Closing,
given by Guarantor and Operator to and for the benefit of Trustee, together with
any substitution or replacement thereof, and any amendment, restatement, or
other modification thereof or thereto.

 

Hazardous Materials: Collectively, those elements, materials, compounds,
mixtures, wastes or substances which are contained in any list of hazardous
regulated substances adopted by the United States Environmental Protection
Agency or any list of toxic pollutants designated under Environmental Laws or
which are defined as hazardous, regulated, toxic, pollutant, infectious,
flammable or radioactive by any of the Environmental Laws and, whether or not
included in such lists, shall be deemed to include (i) all products or
substances containing petroleum, asbestos, and polychlorinated biphenyls and
(ii) all infected medical waste products and other bio-hazardous materials.

 

Hilton: Hilton Inns, Inc.

 

Hilton Comfort Letter: The letter, approved by Trustee, executed by Hilton
recognizing the Loan made by Trustee to Borrower and that upon default of
Borrower under the Loan Documents, Hilton will permit Trustee (or its designee)
to operate the Property under and pursuant to the Hilton Franchise Agreement.

 

Hilton Franchise Agreement: The agreement dated February 26, 1997 between MHI
Hotels, LLC, and Hilton, as amended by that certain Assignment and Assumption of
and Amendment to License Agreement dated as of the date hereof among Prior
Operator, Operator and Hilton.

 

Improvements: Collectively, all buildings, structures and improvements now or
hereafter located on the Land (consisting generally of a 10-story building and
an aggregate of about 314,589 square feet of space, and all fixtures and
equipment attached to, forming a part of and necessary for the operation of such
building, structures and improvements as a hotel (including, without limitation,
heating, lighting, sanitary, air-conditioning, laundry, refrigeration, kitchen,
elevator and similar items) having not less than [292] guest sleeping rooms,
each with bath, and such (i) restaurants, bars, banquet, meeting and other
public areas; (ii) commercial space, including concessions and shops; (iii)
parking facilities and areas; (iv) storage and service areas; (v) recreational
facilities and areas; (vi) permanently affixed signage; (vii) public grounds and
gardens; and (viii) other facilities and appurtenances, as may hereafter be
attached to and form a part of such building, structures and improvements in
accordance with this Agreement.

 

Indenture: The Mortgage and Security Agreement dated as of Closing, granted by
Borrower to Trustee, encumbering the Property as security for the Loan, and
intended to be recorded among the Land Records, together with any substitution
or replacement thereof, and any amendment, restatement, or other modification
thereof or thereto.

 

7



--------------------------------------------------------------------------------

Initial FF&E Deposit Amount: The amount, if any, remaining on deposit in the PIP
Pledged Account upon Completion of the Renovations.

 

Interest: Is defined in the Note.

 

Interest Owner: Guarantor and MHI.

 

Labor Covenant: Is defined in Section 6.3.5.

 

Land: Is defined in the Recitals.

 

Land Records: The Official Records of the Clerk’s office of Duval County,
Florida.

 

Laws: All laws, ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

Leases: Collectively, all leases or other agreements (including subleases and/or
subagreements) for the occupancy of all or any portion of the Property; “Lease”
shall mean any one of such leases or agreements.

 

Liquor License: License dated September 11, 2004, issued by the Florida
Department of Business and Professional Regulation, Division of Alcoholic
Beverages and Tobacco, to Prior Operator for the sale and consumption of alcohol
and liquor at the Property.

 

Loan Advance: The advance of proceeds of the Loan pursuant to this Agreement.

 

Loan Documents: Collectively, this Agreement, the Note, the Indenture, the
Assignment of Leases (Borrower), the Environmental Indemnity, the Pledge
Agreement, the Guaranty, the Assignment of Management Agreement, the Assignment
of Development Contracts, the Assignment of Boat Service Agreement, the
Assignment of Plans, the PIP Pledge Agreement, the FF&E Pledge Agreement, the
Assignment of Leases (Operator), the Assignment of Pavilion Lease, the
Assignment of Pier Lease, the Assignment of Strip Parcel Lease, the
Subordination Agreement (Operating Lease), the Subordination Agreement
(Management Agreement), the SNDA (Restaurant), the SNDA (Cell Tower), the
Recognition Agreement (Pavilion Lease), the Recognition Agreement (Pier Lease),
the Recognition Agreement (Strip Parcel), the Financing Statements, and each
other document which evidences, secures or upon which Trustee has relied in
making the Loan, together with any substitution or replacement of any of such
documents, and any amendment, restatement or modification to any of such
documents.

 

Loan-to-Value: The ratio, stated as a percentage, of the outstanding principal
balance of the Loan to the value of the Property as determined by the appraisal
delivered to Trustee in connection with the underwriting of the Loan, as the
same may be updated in accordance with Section 2.3.2.

 

8



--------------------------------------------------------------------------------

MHI: MHI Hospitality Corporation, a Maryland corporation.

 

Management Agreement: The Management Agreement dated as of December 21, 2004, by
and between Operator and Manager, which applies to the management of the
Property as a result of an amendment agreement dated as of the date hereof,
together with any substitution or replacement of such agreement, and any
amendment, restatement or other modification thereof or thereto (subject to
Trustee’s consent, as provided in this Agreement, which consent shall be limited
solely to amendments or modifications affecting the Property and not amendments,
restatements or other modifications solely affecting other properties subject to
the Management Agreement).

 

Manager: MHI Hotels Services LLC, or any successor or replacement manager of the
Property (subject to Trustee’s consent, as provided in this Agreement).

 

Major Contract: A contract or purchase order with a Major Contractor.

 

Major Contractor: Each contractor or materials supplier having a contract or
purchase order for an amount equal to or greater than $25,000 and each other
contractor or materials supplier identified as a Major Contractor by Trustee in
its reasonable judgment; “Major Contractors” shall mean all of such contractors
or materials suppliers collectively.

 

Maturity Date: Is defined in the Note.

 

Maximum Loan Amount: Is defined in Section 2.3.

 

Maximum Loan-To-Value: 75% of the value of the Property determined by the
appraisal delivered to, and approved by, Trustee in connection with the
underwriting of the Loan, as the same may be updated in accordance with Section
2.3.2.

 

Minimum DSCR: Either (i) 1.2x if calculated prior to the Stabilization Date or
(ii) 1.25x if calculated on or after the Stabilization Date.

 

Net Operating Income: As of any date of determination, actual revenues, receipts
and income from the operation of the Property for the immediately preceding
twelve (12) consecutive, full calendar month period, less the greater of (i) the
actual operating expenses for the immediately preceding twelve (12) consecutive,
full calendar month period (including the FF&E Monthly Deposit Amount whether or
not the same is required to be deposited hereunder for any such month, and
management fees for the period) or (ii) the operating expenses set forth on the
Approved Annual Budget applicable to such immediately preceding twelve (12)
consecutive, full calendar month period.

 

Note: The Promissory Note dated as of the date hereof, issued by Borrower to the
order of Trustee, evidencing the Loan, together with any substitution or
replacement thereof, and any amendment, restatement or other modification
thereof or thereto.

 

9



--------------------------------------------------------------------------------

Operating Labor Covenant: Is defined in Section 6.3.3.

 

Operating Equipment: Is “Property and Equipment”, as such term is defined in the
Uniform System of Accounts for the Lodging Industry, Ninth Revised Edition,
1996, as published by the Educational Institute of the American Hotel and Motel
Association, as it may be amended from time to time.

 

Operating Lease: The Operating Lease dated as of the date hereof between
Borrower and Operator, together with any substitution or replacement thereof,
and any amendment, restatement, or other modification thereof or thereto
(subject to Trustee’s consent, as provided in this Agreement).

 

Operational Licenses: All licenses and permits required for the operation, use
and occupancy of the Property.

 

Operator: MHI Hospitality TRS, LLC, a Delaware limited liability company, or any
successor or replacement operator of the Property pursuant to the Operating
Lease (subject to Trustee’s consent, as provided in this Agreement).

 

Operator Sole Member: MHI Hospitality TRS Holding, Inc., a Delaware corporation.

 

Participating Plans: The plans participating in the Trust, a current list of
which is attached hereto as Exhibit B.

 

Person or person: A natural person, corporation, partnership, joint venture,
limited partnership, limited liability partnership, limited liability company,
trust, governmental entity or other form of business organization or
association.

 

PIP Pledge Agreement: The Account Pledge Agreement (PIP), dated as of the date
hereof by Borrower to and for the benefit of Trustee, together with (i) any
substitution or replacement of such Account Pledge Agreement (PIP), and any
amendment, restatement or other modification thereof or thereto; and (ii) the
account control agreement entered into pursuant thereto and any substitution or
replacement of such account control agreement, and any amendment, restatement or
other modification thereof or thereto.

 

PIP Pledged Account: The account to be established by Borrower pursuant to
Section 2.4 of this Agreement and the PIP Pledge Agreement, into which PIP
Reserve Amount and any amounts required by Section 4.3 are to be deposited.

 

PIP Reserve Amount: $3,000,000.

 

Pledge Agreement: The Membership Interests Pledge Agreement dated as of Closing
by the Guarantor, to and for the benefit of Trustee, together with any
substitution or replacement thereof, and any amendment, restatement or other
modification thereof or thereto.

 

10



--------------------------------------------------------------------------------

Principal Sum: Is defined in the Note.

 

Property: Collectively, the Land, the Improvements and all other real property
and personal property included within the definition of Property under the
Indenture.

 

Recognition Agreement (Pavilion Lease): The Recognition of Assignment of
Tenant’s Interest Under Lease dated as of the date hereof among Borrower,
Trustee and City of Jacksonville, together with any substitution or replacement
of such Recognition of Assignment of Tenant’s Interest Under Lease, and any
amendment, restatement or other modification thereof or thereto.

 

Recognition Agreement (Pier Lease): The Recognition of Assignment of Tenant’s
Interest Under Lease dated as of the date hereof among Borrower, Trustee and
Board of Trustees of the Internal Improvements Fund of the State of Florida,
together with any substitution or replacement of such Recognition of Assignment
of Tenant’s Interest Under Lease, and any amendment, restatement or other
modification thereof or thereto.

 

Recognition Agreement (Strip Parcel): The Recognition of Assignment of Tenant’s
Interest Under Lease dated as of the date hereof among Borrower, Trustee and
Gate Riverplace Company, together with any substitution or replacement of such
Recognition of Assignment of Tenant’s Interest Under Lease, and any amendment,
restatement or other modification thereof or thereto.

 

Renovations: The renovation, equipping and furnishing of the Property in
accordance with the Approved Renovation Budget and Attachment B to the Franchise
Agreement.

 

Required Completion Date: Subject to Section 10.5, the earlier of (i) the twelve
(12) month anniversary of the Commencement Date or (ii) October 1, 2006.

 

Required Debt Service: As of any determination date, the required payments of
principal and/or interest under the Note for the immediately preceding twelve
(12) consecutive, full calendar month period.

 

Security Documents: Collectively, the Indenture, the Environmental Indemnity,
the Guaranty, the Assignment of Development Contracts, the Assignment of Leases
(Borrower), the Assignment of Leases (Operator), the Assignment of Plans, the
Pledge Agreement, the PIP Pledge Agreement, the FF&E Pledge Agreement, the
Financing Statements, and each other document which secures Borrower’s payment
and performance of its obligations with respect to the Loan, together with any
substitution or replacement of any of such documents, and any amendment,
restatement or modification to any of such documents.

 

SNDA (Cell Tower): The Subordination, Attornment and Non-Disturbance Agreement
dated as of the date hereof among Borrower, Trustee and Intercel Jacksonville
MTA, Inc., together with any substitution or replacement of such Subordination,
Attornment and Non-Disturbance Agreement, and any amendment, restatement or
other modification thereof or thereto.

 

11



--------------------------------------------------------------------------------

SNDA (Restaurant): The Subordination, Attornment and Non-Disturbance Agreement
dated as of the date hereof among Borrower, Trustee and Prime Steaks –
Jacksonville, LLC, d/b/a Ruth’s Chris Steak House, together with any
substitution or replacement of such Subordination, Attornment and
Non-Disturbance Agreement, and any amendment, restatement or other modification
thereof or thereto.

 

Stabilization Date: The date that is one hundred eighty (180) days after the
Required Completion Date.

 

State: The State of Maryland.

 

Subordination Agreement (Operating Lease): The Subordination Agreement dated as
of the date hereof among Operator, Borrower and Trustee, together with any
substitution or replacement of such Subordination Agreement, and any amendment,
restatement or other modification thereof or thereto.

 

Subordination Agreement (Management Agreement): The Agreement of Manager dated
as of the date hereof by Manager to and for the benefit of Trustee, together
with any substitution or replacement of such Agreement of Manager, and any
amendment, restatement or other modification thereof or thereto.

 

Term Sheet: The letter dated May 20, 2005 by Trustee addressed to Guarantor with
respect to certain of the terms of the Loan.

 

Title Company: Chicago Title Insurance Company.

 

Title Policy: The extended-coverage loan policy of title insurance to be issued
by Title Company to Trustee pursuant to the title commitment issued by Title
Company to Trustee dated as of the later of the date of Closing or the date on
which the last Security Document to be recorded is recorded among the Land
Records, in the form of the proforma form of title policy approved by Trustee in
writing.

 

UBIT: Is as defined in Section 3.2.15.

 

Section 1.3. Any capitalized term used in this Agreement and not otherwise
defined herein shall have the meaning given to such term in the Indenture. The
rules of construction set forth in subsection 1.2 of the Indenture are hereby
incorporated herein by reference. As used in this Agreement, the phrase “to the
knowledge of Borrower” or any similar phrase shall mean the knowledge of
Borrower based upon such diligent inquiry as would be undertaken by a prudent
purchaser of a hotel which has previously operated and/or managed such hotel
(either directly or through an Affiliate or other entity with commonality of
beneficial ownership), endeavoring in good faith to determine the accuracy and
completeness of the statement made.

 

12



--------------------------------------------------------------------------------

Section 1.4. The provisions of this Agreement shall not be construed for or
against either party hereto based upon which party drafted this Agreement.

 

ARTICLE 2

 

THE LOAN

 

Section 2.1. Procedure for Loan Advance.

 

2.1.1. Funding. Trustee has advanced and Borrower acknowledges that it has
received at Closing a Loan Advance for the Maximum Loan Amount (as determined at
Closing) for the purpose of paying a portion of the Purchase Price (as defined
in the Purchase Agreement) of the Property pursuant to the Purchase Agreement.

 

2.1.2. Interest. Accrued interest on the principal amount of the Loan
outstanding shall be paid at the interest rate set forth in, and otherwise in
accordance with, the Note.

 

2.1.3. Repayment of Principal. The entire principal amount outstanding under the
Loan, unless sooner paid, shall be due and payable on the Maturity Date.

 

2.1.4. Loan Extension. Borrower shall have one (1) option to extend the Maturity
Date of the Loan for one (1) year. In order to exercise such extension right,
Borrower shall deliver to Trustee written notice of intent to extend on or
before the day that is 30 days prior to the original, unextended Maturity Date
and, upon giving of such notice of intent to extend, and subject to the
satisfaction of the conditions set forth below, the Maturity Date will be
extended to July 22, 2011. The Maturity Date shall be extended pursuant to
Borrower’s notice aforesaid, provided the following conditions are satisfied:
(i) no uncured Event of Default shall have occurred either at the time of
Borrower’s notice of intent to extend or upon the original, unextended Maturity
Date and no event shall have occurred which, with the passage of time and/or the
giving of notice, would constitute an Event of Default, (ii) Borrower pays to
Trustee on the date Borrower provides the written notice of intent to extend to
Trustee, an extension fee (the “Extension Fee”) in the amount of one-quarter of
one percent (0.25%) of the outstanding principal amount of the Note and (iii)
Borrower pays the scheduled payment of Interest on the date that would have been
the Maturity Date but for such extension as provided above.

 

Section 2.2. Use of Loan Proceeds. Borrower agrees that the Loan shall be used
solely to finance Borrower’s acquisition of the Property and for no other
purpose.

 

Section 2.3. Maximum Loan Amount.

 

2.3.1. Notwithstanding any provision of this Agreement or the other Loan
Documents to the contrary (but subject to the provisions of subsection 2.3.2
below), Trustee shall not be obligated to fund any amount of the Loan in excess
of the lesser of (i) Eighteen Million and 00/100 Dollars ($18,000,000.00), (ii)
an amount which would cause the Loan to exceed the Maximum Loan-to-Value and/or
(iii) an amount which would cause the DSCR to be less than the Minimum DSCR (in
any such event, the “Maximum Loan Amount”).

 

13



--------------------------------------------------------------------------------

2.3.2. Notwithstanding any provision hereof or of the Note to the contrary, if
at any time Trustee determines that the outstanding principal amount of the Loan
exceeds the Maximum Loan Amount, and upon written notice from Trustee, Borrower
shall be obligated, subject to Section 11 of the Note, to repay to Trustee
within thirty (30) days of receipt of such written notice, the difference
between the outstanding principal amount of the Loan and the Maximum Loan
Amount. In order to determine whether the Loan exceeds the Maximum
Loan-to-Value, Trustee shall be entitled to obtain, at Borrower’s expense, no
more than once per calendar year, an update to the appraisal delivered to
Trustee in connection with the underwriting of the Loan. In order to determine
whether the DSCR is less than the Minimum DSCR, Trustee shall be entitled to
calculate the DSCR on no more than a quarterly basis; provided, however, that
Trustee shall also be entitled to calculate the DSCR on the Stabilization Date.

 

Section 2.4. PIP Pledged Account.

 

2.4.1. Ownership; Security Interest. Borrower acknowledges and agrees that
Borrower is contemporaneously establishing the PIP Pledged Account and granting
a security interest therein, and in the proceeds thereof, pursuant to terms of
the Indenture and the PIP Pledge Agreement. Notwithstanding the assignment of
the PIP Pledged Account to, and control over the PIP Pledged Account by,
Trustee, the PIP Pledged Account and all funds therein are and will be the
property of Borrower (subject to Trustee’s lien and security interest therein
and thereupon), and all interest, if any, accrued on the funds in the PIP
Pledged Account shall be (and shall be accounted for and reported as) the income
of Borrower. The PIP Pledged Account shall constitute additional collateral with
respect to the Loan. Borrower shall not join the Depository Bank or any other
third party in any action or proceeding disputing Trustee’s control over the PIP
Pledged Account.

 

2.4.2. Deposit. As of the date hereof, Borrower has deposited the PIP Reserve
Amount into the PIP Pledged Account. Subject to the terms of this Agreement and
the other Loan Documents, Available Funds on deposit in the PIP Pledged Account
shall be available to Borrower solely for the purpose of paying (a) the costs of
the Renovations in accordance with the Approved Renovation Budget and Attachment
B to the Franchise Agreement and (b) cost overruns with respect to the
Renovations to the extent provided herein.

 

Section 2.5. FF&E Pledged Account.

 

2.5.1. Ownership; Security Interest. Borrower acknowledges and agrees that
Borrower is contemporaneously establishing the FF&E Pledged Account and granting
a security interest therein, and in the proceeds thereof, pursuant to terms of
the Indenture and the FF&E Pledge Agreement. Notwithstanding the assignment of
the FF&E Pledged Account to, and control over the FF&E Pledged Account by,
Trustee, the FF&E Pledged Account and all funds therein are and will be the
property of Borrower (subject

 

14



--------------------------------------------------------------------------------

to Trustee’s lien and security interest therein and thereupon), and all
interest, if any, accrued on the funds in the FF&E Pledged Account shall be (and
shall be accounted for and reported as) the income of Borrower. The FF&E Pledged
Account shall constitute additional collateral with respect to the Loan.
Borrower shall not join the Depository Bank or any other third party in any
action or proceeding disputing Trustee’s control over the FF&E Pledged Account.

 

2.5.2. Deposit. Upon Completion of the Renovations, Borrower shall deposit the
Initial FF&E Deposit Amount into the FF&E Pledged Account. On each date that a
regularly scheduled payment of principal and/or interest is due under the Note,
Borrower shall deposit with Trustee the FF&E Monthly Deposit Amount. Subject to
the terms of this Agreement and the other Loan Documents, funds on deposit in
the FF&E Pledged Account shall be available to Borrower solely for the purpose
of paying the costs of FF&E in accordance with the Approved Annual Budget.

 

ARTICLE 3

 

CLOSING AND CONDITIONS AND REQUIREMENTS

FOR LOAN ADVANCE

 

Section 3.1. Closing. Contemporaneously with the execution and delivery of this
Agreement, the Loan shall be closed, the Maximum Loan Amount (as determined at
Closing) shall be advanced to Borrower in immediately available funds and the
Note and other Loan Documents shall be delivered (“Closing”) at the principal
office of Trustee or at such other location as may be designated by Trustee.

 

Section 3.2. Conditions to Funding Loan. The obligation of Trustee to enter into
this Agreement and to cause the Loan Advance to be made at Closing is subject to
Borrower’s satisfaction of the requirements and conditions to Closing set forth
in this Section 3.2, unless waived in writing by Trustee.

 

3.2.1. Borrower Deliveries. At or before Closing, Trustee shall have received
each of the items required under the Term Sheet, in form and substance
satisfactory to it, and its counsel.

 

3.2.2. Execution and Delivery of Loan Documents. At Closing, Borrower,
Guarantor, Operator and each other party whose signature is required shall have
executed and delivered to Trustee at Closing the respective Loan Documents to be
executed by them, and such other documents and instruments as Trustee may
reasonably require in connection with the Loan.

 

3.2.3. Payment of Fees and Expenses. At Closing, Borrower shall pay to Trustee
an aggregated, lump-sum Administrative Fee of $30,000 based on the anticipated
renovation period of twelve (12) months; provided, however, that if the period
required to Complete the Renovations exceeds twelve (12) months, the
Administrative Fee shall be payable thereafter on a monthly basis on the first
day of each successive month thereafter, until Completion. At Closing, Borrower
shall pay to

 

15



--------------------------------------------------------------------------------

Trustee all reasonable legal fees and disbursements paid or incurred by the
Trustee with respect to the preparation, negotiation and execution of this
Agreement or any of the other Loan Documents, and other reasonable costs and
expenses related to perfecting the Trustee’s security in the Property,
including, but not limited to, recording costs, recordation and other taxes,
appraisal fees, costs of record searches, title company premiums and costs, fees
and expenses for environmental audits and surveys, provided Borrower first
receives from Trustee a written invoice for such matters. Borrower covenants to
pay to Trustee after Closing reasonable attorney’s fees and disbursements
incurred or paid by Trustee with regard to the administration and enforcement of
this Agreement and the other Loan Documents.

 

3.2.4. Representations and Warranties. The representations and warranties set
forth in Article 5 hereof and in each other Loan Document shall be true and
correct on and as of the date of Closing, and no Event of Default shall then
exist under this Agreement or under any of the other Loan Documents.

 

3.2.5. Recordation. The Indenture, the Assignment of Leases (Borrower), the
Assignment of Leases (Operator), the Assignment of Tenant Interest (Pavilion
Lease), the Assignment of Tenant Interest (Pier Lease), the Assignment of Tenant
Interest (Strip Parcel Lease), the Recognition Agreement (Pavilion Lease), the
Recognition Agreement (the Pier Lease), the Recognition Agreement (the Strip
Parcel Lease), the Financing Statements, and each other Security Document
required by Trustee to be filed or recorded shall have been duly executed and
delivered by all of the appropriate parties to Trustee or the Title Company in a
form capable to be filed or recorded in the Land Records and all other
appropriate public records as may be necessary and appropriate to evidence and
perfect the liens and security interests thereby created or the Title Company
shall have unconditionally agreed that it shall issue the Title Policy required
under this Agreement, dated as of the later of the date of Closing (and the Loan
Advance) or the date on which the last Security Document intended to be recorded
is actually recorded among the Land Records (or, if Trustee so requests, Title
Company shall have agreed to issue the Title Policy effective the date of
Closing and endorsement thereto down-dating the effective date thereof to the
date and time of recording of the last Security Document to be recorded), in
accordance with the closing instruction letter from Trustee’s counsel to the
Title Company.

 

3.2.6. Title Indemnifications. Borrower shall provide or shall cause to be
provided, such indemnifications as may be required by the Title Company in order
for the Title Company to issue affirmative insurance for the benefit of Trustee
against loss of priority of the Indenture resulting from construction on the
Property commencing prior to funding of Loan proceeds.

 

3.2.7. Borrower Equity. Borrower shall have deposited the PIP Reserve Amount,
the Acquisition Equity Amount and the Approved Closing Costs with the depository
designated by the Trustee.

 

3.2.8. Franchise Agreements. Borrower shall have delivered to Trustee a fully
executed copy of the (i) Franchise Agreement, in form and substance acceptable
to Trustee and (ii) Hilton Franchise Agreement, in form and substance acceptable
to the Trustee.

 

16



--------------------------------------------------------------------------------

3.2.9. Comfort Letters. Borrower shall have delivered to Trustee a (i) fully
executed original of the Comfort Letter, in form and substance acceptable to the
Trustee, and (ii) Hilton Comfort Letter, in form and substance acceptable to the
Trustee.

 

3.2.10. Liquor License Transfer. Borrower shall have delivered to Trustee
evidence acceptable to Trustee of approval of the temporary transfer of the
Liquor License from Prior Operator to Operator from the applicable Governmental
Authority for the continued lawful sale and consumption of alcohol and liquor at
the Property, pending the grant of a new liquor license from the applicable
Governmental Authority.

 

3.2.11. Termination of Hilton Franchise Agreement. Borrower shall have delivered
to Trustee evidence acceptable to Trustee that the Hilton Franchise Agreement
will terminate on or prior to March 30, 2006 without liability to Borrower,
Seller or Prior Operator.

 

3.2.12. Opinions. Borrower shall have delivered an opinion of counsel in from
and substance acceptable to the Trustee with respect to matters incident to the
Loan and the Loan Documents.

 

3.2.13. Other Documents. Such other items as are required under the Term Sheet
or as Trustee or its counsel may reasonably require.

 

3.2.14. Material Facts. Neither this Agreement (including the exhibits hereto)
nor any of the other Loan Documents nor any other document, financial statement,
credit information, certificate, opinion, report, schedule or statement
furnished to Trustee by Borrower, or any of its Affiliates, shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in order to make the statements herein or therein not misleading in
light of the circumstances under which made.

 

3.2.15. UBIT. Trustee has reasonably satisfied itself for purposes of Section
6.18 below that the Operating Lease, the Management Agreement and each Lease for
commercial space entered into on or prior to the date hereof with respect to the
Property include such provisions as are necessary, in Trustee’s judgment, to
avoid any income therefrom being subject to Unrelated Business Income Tax
(“UBIT”) under Sections 511 through 514 of the Code, if and when actually
received by Trustee.

 

Section 3.3. Recorded Documents, Title Insurance Policy, Etc. Within thirty (30)
days after Closing, Trustee shall have received (i) the original Title Policy,
insuring the lien of the Indenture as a valid first mortgage lien on the Land
and the Improvements, and subject only to such title exceptions as Trustee has
theretofore approved in writing, together with the endorsements required by
Trustee in form and content satisfactory to Trustee; and (ii) a copy of each of
the documents to be recorded pursuant to Section 3.2.5, together with
certification by the Title Company that such copies are true and accurate copies
of each of the documents actually recorded. Within ten (10) days of their return
to the Title Company, Trustee shall have received the recorded original of each
of the documents to be recorded pursuant to Section 3.2.5.

 

17



--------------------------------------------------------------------------------

ARTICLE 4

 

REQUIREMENTS AND CONDITIONS FOR APPROVAL OF DISBURSEMENT OF AVAILABLE FUNDS ON
DEPOSIT IN THE PIP PLEDGED ACCOUNT

 

Section 4.1. Requirements and Conditions. The obligation of Trustee to approve
any request for disbursement of Available Funds on deposit in the PIP Pledged
Account is subject to Borrower’s satisfaction of the following requirements and
conditions:

 

4.1.1. Disbursement Requests. Approval of disbursements of Available Funds from
the PIP Pledged Account shall be made only upon the receipt by Trustee, at least
ten (10) Business Days prior to the date funding is being requested, of a
requisition therefor executed by an Authorized Borrower Representative and
approved by Trustee, and upon satisfaction of the conditions precedent set forth
in this Article 4, and in accordance with the following procedures:

 

(a) Requisition. Borrower may requisition Available Funds on deposit in the PIP
Pledged Account not more frequently than once per calendar month during the
period from the Commencement Date through the Required Completion Date by
completing, executing and delivering simultaneously to Trustee the following
documents, forms for which are attached hereto as Exhibit C (which may be
modified from time to time by Trustee) and made a part hereof by this reference:

 

(i) a form of requisition from Borrower to Trustee requesting the amount of the
particular disbursement;

 

(ii) a completed form of disbursement request summary certified to Trustee;

 

(iii) if the requisition includes a request for funds to reimburse a contractor
and/or subcontractor, then a completed form of the contractor’s and/or
subcontractor’s sworn statements and waivers of lien for prior requisition(s)
and an application for payment certified by Borrower;

 

(iv) [RESERVED];

 

(v) copies of invoices and other documents to support the amount of the
requested disbursement set forth in the requisition; and

 

(vi) if applicable, a letter authorizing transfer of the requisitioned funds
from PIP Pledged Account to the bank account from which Borrower shall disburse
such funds. Trustee shall not be obligated to authorize disbursements from the
PIP Pledged Account except in accordance with the Approved Renovation Budget.

 

18



--------------------------------------------------------------------------------

(b) Evidence of Progress of Renovations. Borrower shall include with each
requisition a certificate of Borrower and Guarantor certifying to Trustee:

 

(i) the value of that portion of the Renovations completed at that time and the
percentage of Completion;

 

(ii) that all outstanding claims for labor, materials and fixtures with respect
to the Renovations have been paid or shall be paid upon receipt of the funds
requested to be disbursed from the PIP Pledged Account;

 

(iii) that there are no liens outstanding against the Property except for the
lien of the Indenture, other liens permitted hereunder or under the terms of the
Indenture, or statutory materialman’s liens arising under Florida Statutes
Section 713.001-713.37 (2005), as amended, for work in progress, inchoate liens
for property taxes not yet due, and liens being contested in compliance with the
provisions of this Agreement and/or the Indenture;

 

(iv) that all Renovations before the date of the request for disbursement of
Available Funds therefor from the PIP Pledged Account have been done in a
workmanlike manner substantially in accordance with the Approved Renovation
Budget, Attachment B to the Franchise Agreement and in accordance with
applicable Laws;

 

(v) that copies of all bills or statements for expenses for which the
disbursement of Available Funds from the PIP Pledged Account is requested are
attached to such request for the disbursement of such funds, and that no such
bills or statements are dated more than ninety (90) days prior to the date of
the requisition;

 

(vi) that (a) Franchisor has received all information with respect to such
Renovations required to be provided to Franchisor under the Franchise Agreement,
and (b) any approval required to be given by Franchisor in connection with such
Renovations has been received by Borrower;

 

(vii) that all Change Orders shall have been approved in writing by Trustee
(except to the extent not required by Section 6.4 hereof); and

 

(viii) such other material or information as Borrower deems relevant, including,
but not limited to, amendments to the disclosure schedules to this Loan
Agreement (provided, however, that such amendments or subsequent disclosures
shall not affect Trustee’s right under the Loan Documents to declare a default
or an Event of Default to the extent the same arises as a result of any such
amendments or modifications thereof), or which Trustee may reasonably require.

 

(c) If any portion of a requisition for a disbursement of Available Funds from
the PIP Pledged Account is not approved by Trustee for any reason, but the

 

19



--------------------------------------------------------------------------------

remainder of such requisition is approved, then Trustee shall fund the approved
portion of such requisition, in accordance with the terms and subject to the
conditions of this Article 4.

 

4.1.2. Retainage. Each disbursement of Available Funds from the PIP Pledged
Account shall reflect a retainage amount of five percent (5%) until the
Renovations are Complete. The approval of the final request for disbursement of
Available Funds and all other sums held as retainage in the PIP Pledged Account
shall be released upon Completion.

 

4.1.3. No Determination of Insufficiency of Available Funds. Notwithstanding
anything herein to the contrary, Trustee shall not have made a determination, in
its sole judgment, that (i) the amount of the requested disbursement of
Available Funds from the PIP Pledged Account is greater than the Available Funds
on deposit in the PIP Pledged Account and/or (ii) the amount of Available Funds
remaining in the PIP Pledged Account are insufficient to Complete the
Renovations. In either such event, no disbursement of funds from the PIP Pledged
Account shall be disbursed until additional funds have been deposited by
Borrower into the PIP Pledged Account as required by Section 4.3 below.

 

Section 4.2. Conditions to Disbursements.

 

4.2.1. The obligation of Trustee to approve any request for disbursement of
Available Funds from the PIP Pledged Account following Closing shall be subject
to satisfaction of the following requirements and conditions:

 

(a) Borrower shall have submitted a complete and fully executed requisition,
duly certified as provided in Section 4.1 hereof, at least ten (10) Business
Days prior to the requested date of disbursement of Available Funds from the PIP
Pledged Account;

 

(b) If requested by Trustee, Trustee shall have received an endorsement to the
Title Policy, indicating that there has been no change in the status of title of
the Property and containing no exceptions (other than accrued taxes and similar
charges which are not yet due and payable) not theretofore approved by Trustee;

 

(c) Trustee shall have confirmed, in its reasonable discretion, that the
Renovations can be Completed on or prior to the Required Completion Date for an
amount not greater than the PIP Reserve Amount, plus any additional amounts
deposited by Borrower into the PIP Pledged Account as required by Section 4.3
hereof;

 

(d) Trustee shall have received evidence, satisfactory to Trustee in its sole
discretion, that (i) Franchisor has received all information with respect to the
Renovations required to be provided to Franchisor under the Franchise Agreement,
and (ii) any approval required to be given by Franchisor in connection with such
Renovations has been received by Borrower; and

 

20



--------------------------------------------------------------------------------

(e) No Event of Default, nor any event or state of facts which with notice or
passage of time or both would constitute an Event of Default, shall then exist;

 

(f) The representations and warranties made in this Agreement and the other Loan
Documents shall be true, correct, and complete on and as of the date of the
advance with the same effect as if made on such date; and

 

(g) Trustee shall have received each of the items required under subsection 3.3
hereof.

 

4.2.2. Major Contracts. In addition to all other conditions set forth in this
Article 4, Trustee shall not be obligated to approve disbursement of Available
Funds from the PIP Pledged Account for Renovations under any Major Contract
which has not previously been approved by Trustee, which approval may be
conditioned upon Trustee’s receipt of a satisfactory (in Trustee’s reasonable
discretion) “agreement to complete” for the benefit of the Trustee executed by
such Major Contractor.

 

Section 4.3. Insufficiency of Available Funds. If at any time prior to
Completion, Trustee determines in its reasonable judgment that the remaining
undisbursed portion of the Available Funds in the PIP Pledged Account is
insufficient (for any reason) for Completion (including any actual or projected
cost overruns) in accordance with the Approved Renovation Budget and Attachment
B to the Franchise Agreement, and otherwise fully fund the costs of the
Renovations under the Approved Renovation Budget, Borrower shall, within five
(5) Business Days after receipt of written notice thereof (including a statement
of the basis for such insufficiency) from Trustee, deposit into the PIP Pledged
Account such sums of money in cash as may be required to eliminate such
insufficiency.

 

Section 4.4. Authorized PIP Disbursements. Borrower hereby irrevocably
authorizes Trustee, at the option of Trustee, to direct the Depository Bank to
make disbursements from Available Funds within the Pledged Account directly to
the Title Company or to any contractor, subcontractor or material supplier
furnishing labor, services or materials in or to the Property for any amounts
due them in connection with the Renovations which are the subject of such
disbursement, unless Borrower provides Trustee five (5) Business Days prior
written notice of the existence of a dispute as to the proper amount due such
Person and bonds off any filed claim of lien arising in connection therewith. No
further authorization from Borrower shall be necessary for Trustee to authorize
such direct disbursements, and all such authorized disbursements shall satisfy
pro tanto the obligation of Trustee hereunder. The foregoing authorization shall
not constitute an obligation of Trustee to authorize any such direct
disbursements.

 

Section 4.5. Disbursements Do Not Constitute Waiver. No waiver by Trustee of any
condition to a particular approval of disbursement of Available Funds from the
PIP Pledged Account shall constitute a waiver of any of the conditions to any
other approval of disbursement of Available Funds from the PIP Pledged Account,
or any other rights Trustee may have hereunder.

 

21



--------------------------------------------------------------------------------

Section 4.6. Disbursements to Guarantor. If Guarantor and/or Operator proceed
with Completion of the Renovations in accordance with the Guaranty, then,
notwithstanding any acceleration of the Loan as a result of an Event of Default
and/or exercise of any rights and remedies by Trustee hereunder or under the
other Loan Documents, Trustee agrees to approve disbursement of Available Funds
from the PIP Pledged Account up to the remaining Available Funds on deposit
therein to Guarantor, subject to, and in accordance with, the terms of this
Agreement, provided that Guarantor shall fully observe and perform the
obligations of Borrower hereunder with respect to the fulfillment of the
conditions to disbursement of Available Funds from the PIP Pledged Account.

 

Section 4.7. Project Fees. No development fee, construction fee, or any other
fee of any kind related to the Renovations and/or the Property shall be payable
to Borrower, Guarantor, or any Affiliate or Interest Owner, except for fees
payable to Manager under the Management Agreement.

 

ARTICLE 4A

 

REQUIREMENTS AND CONDITIONS FOR APPROVAL OF DISBURSEMENT OF FUNDS ON DEPOSIT IN
THE FF&E PLEDGED ACCOUNT

 

Section 4A.1 Requirements and Conditions. The obligation of Trustee to approve
any request for disbursement of funds on deposit in the FF&E Pledged Account is
subject to Borrower’s satisfaction of the following requirements and conditions:

 

Section 4A.2 Disbursement Requests. Approval of disbursements from the FF&E
Pledged Account shall be made only upon the receipt by Trustee, at least ten
(10) Business Days prior to the date funding is being requested, of a
requisition therefor executed by an Authorized Borrower Representative and
approved by Trustee, and upon satisfaction of the conditions precedent set forth
in this Article 4A, and in accordance with the following procedures:

 

Section 4A.3 Requisition. Borrower may requisition funds on deposit in the FF&E
Pledged Account not more frequently than once per calendar month during the
period from the date of Completion through the Maturity Date by completing,
executing and delivering simultaneously to Trustee the following documents,
forms for which are attached hereto as Exhibit C (which may be modified from
time to time by Trustee) and made a part hereof by this reference:

 

(i) a form of requisition from Borrower to Trustee requesting the amount of the
particular disbursement;

 

(ii) a completed form of disbursement request summary certified to Trustee;

 

(iii) copies of invoices and other documents to support the amount of FF&E
contained in the request for disbursement; and

 

22



--------------------------------------------------------------------------------

(iv) if applicable, a letter authorizing transfer of the requisitioned funds
from the FF&E Pledged Account to the bank account from which Borrower shall
disburse such funds.

 

Trustee shall not be obligated to authorize disbursements from the FF&E Pledged
Account (i) except in accordance with the Approved Annual Budget and/or (ii) to
reimburse Borrower for the costs of routine maintenance to the Property or for
costs which are to be reimbursed from funds on deposit in the PIP Pledged
Account.

 

Section 4A.4 Property Matters. Borrower shall include with each requisition a
certificate of Borrower certifying to Trustee:

 

(i) that all outstanding claims for the FF&E contained in such requisition have
been paid or shall be paid upon receipt of the funds requested to be disbursed
from the FF&E Pledged Account;

 

(ii) that there are no liens outstanding against the Property except for the
lien of the Indenture, other liens permitted hereunder or under the terms of the
Indenture, inchoate liens for property taxes not yet due, and liens being
contested in compliance with the provisions of this Agreement and/or the
Indenture;

 

(iii) that (i) Franchisor has received all information with respect to such FF&E
required to be provided to Franchisor under the Franchise Agreement, and (ii)
any approval required to be given by Franchisor in connection with such FF&E has
been received by Borrower; and

 

(iv) that all FF&E acquired and installed at the Property which is contained in
such requisition for disbursement of funds from the FF&E Pledged Account has
been installed in a workmanlike manner substantially in accordance with
applicable Laws; and

 

(v) that copies of all bills or statements for expenses for which the
disbursement of funds from the FF&E Pledged Account is requested are attached to
such request for the disbursement of such funds, and that no such bills or
statements are dated more than ninety (90) days prior to the date of the
requisition.

 

Section 4A.5 Partial Approval. If any portion of a requisition for a
disbursement of funds from the FF&E Pledged Account is not approved by Trustee
for any reason, but the remainder of such requisition is approved, then Trustee
shall fund the approved portion of such requisition, in accordance with the
terms and subject to the conditions of this Article 4A.

 

Section 4A.6 No Determination of Insufficiency of Funds. Trustee shall not have
made a determination, in its sole judgment, that (i) the amount of the requested
disbursement of funds from the FF&E Pledged Account is greater than the funds on
deposit in the FF&E Pledged Account and/or (ii) the amount of remaining funds on
deposit in the FF&E Pledged Account are insufficient to fund FF&E requirements
set forth in the Approved Annual Budget. In either such event, no disbursement
of funds

 

23



--------------------------------------------------------------------------------

from the FF&E Pledged Account shall be disbursed until additional funds have
been deposited by Borrower into the FF&E Pledged Account as required by Section
4A.6 below.

 

Section 4A.7 Conditions to Disbursements from FF&E Pledged Account. The
obligation of Trustee to approve any request for disbursement of funds from the
FF&E Pledged Account shall be subject to satisfaction of the following
requirements and conditions:

 

(a) Borrower shall have submitted a complete and fully executed requisition,
duly approved and certified as provided in Section 4A.1 hereof, at least ten
(10) Business Days prior to the requested date of disbursement of funds from the
FF&E Pledged Account;

 

(b) If required by Trustee, Trustee shall have received an endorsement to the
Title Policy, indicating that there has been no change in the status of title of
the Property and containing no exceptions not theretofore approved by Trustee;

 

(c) No Event of Default, nor any event or state of facts which with notice or
passage of time or both would constitute an Event of Default, shall then exist;

 

(d) The representations and warranties made in this Agreement and the other Loan
Documents shall be true, correct, and complete on and as of the date of the
advance with the same effect as if made on such date;

 

(e) Trustee shall have received evidence, satisfactory to Trustee in its sole
discretion, that (i) Franchisor has received all information with respect to the
FF&E required to be provided to Franchisor under the Franchise Agreement, and
(ii) any approval required to be given by Franchisor in connection with such
FF&E has been received by Borrower; and

 

(f) The date of the requisition is after the date of Completion.

 

Section 4A.8 Major Contracts. In addition to all other conditions set forth in
this Article 4A, Trustee shall not be obligated to approve disbursement of funds
from the FF&E Pledged Account for FF&E under any Major Contract which has not
previously been approved by Trustee, which approval may be conditioned upon
Trustee’s receipt of a satisfactory (in Trustee’s reasonable discretion)
“agreement to complete” for the benefit of the Trustee executed by such Major
Contractor.

 

Section 4A.9 Insufficiency of Funds in FF&E Pledged Account. If at any time
during the term of this Agreement, Trustee determines in its reasonable judgment
that the funds on deposit in the FF&E Pledged Account are insufficient for the
FF&E set forth in the Approved Annual Budget, Borrower shall, within five (5)
Business Days after receipt of written notice thereof (including a statement of
the basis for such insufficiency) from Trustee, deposit into the FF&E Pledged
Account such sums of money in cash as may be required to eliminate such
insufficiency.

 

24



--------------------------------------------------------------------------------

Section 4A.10 Authorized FF&E Disbursements. Borrower hereby irrevocably
authorizes Trustee, at the option of Trustee, to direct the Depository Bank to
make disbursements from funds on deposit in the FF&E Pledged Account directly to
the Title Company or to any contractor, subcontractor or material supplier
furnishing labor, services or materials in or to the Property for any amounts
due them in connection the FF&E which is the subject of such disbursement,
unless Borrower provides Trustee five (5) Business Days prior written notice of
the existence of a dispute as to the proper amount due such Person and bonds off
any filed claim of lien arising in connection therewith. No further
authorization from Borrower shall be necessary for Trustee to authorize such
direct disbursements, and all such authorized disbursements shall satisfy pro
tanto the obligation of Trustee hereunder. The foregoing authorization shall not
constitute an obligation of Trustee to authorize any such direct disbursements.

 

Section 4A.11 Disbursements Do Not Constitute Waiver. No waiver by Trustee of
any condition to a particular approval of disbursement of funds from the FF&E
Pledged Account shall constitute a waiver of any of the conditions to any other
approval of disbursement of funds from the FF&E Pledged Account, or any other
rights Trustee may have hereunder.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Representations. Borrower represents and warrants to Trustee as of
the date hereof, and, except for those representations and warranties that
relate to a specific date, shall be deemed to represent and warrant as of the
date it submits any request to Trustee for disbursement of funds from the PIP
Pledged Account and/or the FF&E Pledged Account unless modification thereof has
been approved in writing by Trustee, that:

 

(a) Other Loan Documents. All representations and warranties made by Borrower,
Operator and/or Guarantor in the Loan Documents are true, complete and correct
and all information and statements furnished by or on behalf of Borrower,
Operator and/or Guarantor in connection with the Loan are true, complete and
correct.

 

(b) Organization of Borrower. Borrower is a duly formed and validly existing
limited liability company formed under the laws of the State of Delaware, and in
good standing to conduct business in the State of Florida and has all necessary
power and authority to consummate the transactions contemplated in this
Agreement, the other Loan Documents, and all other agreements and instruments
herein mentioned to which Borrower is a party.

 

(c) Organization of Guarantor. Guarantor is a duly formed and validly existing
limited partnership formed under the laws of, and in good standing to conduct
business in, the State of Delaware and has all necessary power and authority to
consummate the transactions contemplated in the Loan Documents to which
Guarantor is a party.

 

25



--------------------------------------------------------------------------------

(d) Organization of Operator. Operator is a duly formed and validly existing
limited liability company formed under the laws of the State of Delaware, and in
good standing to conduct business in the State of Florida and has all necessary
power and authority to consummate the transactions contemplated in the other
Loan Documents to which Operator is a party.

 

(e) Organization of Operator Sole Member. Operator Sole Member is a duly
organized and validly existing corporation formed under the laws of the State of
Delaware, and has all necessary power and authority to consummate the
transactions contemplated in the Loan Documents on behalf of Operator, to which
Operator is a party.

 

(f) No Actions. As of the date hereof, except as disclosed to Trustee in
writing, there are no actions, suits or proceedings pending, or to the knowledge
of Borrower threatened, (i) against or affecting the Property, or (ii) involving
the validity or enforceability of the Indenture or any of the other Loan
Documents or the priority of the lien thereof, or (iii) against Borrower,
Operator, Guarantor or any Interest Owner at law or in equity or before or by
any Governmental Authority except actions, suits and proceedings which are fully
covered by insurance and as to which Borrower has provided written information
satisfactory to Trustee; and neither Borrower, Operator, Guarantor nor any
Interest Owner is in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority. No petition in bankruptcy
has ever been filed by or against Borrower, Operator Guarantor or any Interest
Owner and neither Borrower, Operator, Guarantor nor any Interest Owner has ever
made any assignment for the benefit of creditors or sought or obtained relief
under any other insolvency or other law for the protection of debtors. Neither
Borrower, Operator, Guarantor, nor any Interest Owner is the subject of any
pending criminal indictment or, to Borrower’s knowledge, investigation, nor has
been convicted of any crime.

 

(g) Statutes, Judgments, etc. There is no judgment, decree or order of any court
or governmental agency, nor is there any law, statute, rule or regulation,
binding on Borrower, Operator, Guarantor or any Interest Owner which would be
contravened by the execution, delivery, or performance of this Agreement or the
other Loan Documents, or the Renovations.

 

(h) Status of Borrower, Operator and Guarantor. No breach, default, or event has
occurred under the limited liability company operating agreement or limited
partnership agreement of the Borrower, or, to Borrower’s knowledge, Operator or
Guarantor, as applicable, which could adversely affect the status of Borrower,
Operator or Guarantor. There are no agreements relating to the ownership of the
interests in Borrower, Operator or Guarantor, voting control of such interests,
or any other right, title or interest therein, other than the aforementioned
documents, true and complete copies of each of which has previously been
provided to Trustee. The Guarantor is the sole member of the Borrower, the sole
shareholder of Operator Sole Member, which is the sole member of the Operator.
MHI is the sole general partner and the 60.1% limited partner of the Guarantor.

 

26



--------------------------------------------------------------------------------

(i) Renovations. The work constituting the Renovations complies in all material
respects with the Hilton Franchise Agreement and the Franchise Agreement and all
applicable restrictive covenants, zoning ordinances, environmental regulations
and controls, and other requirements and regulations of Governmental Authorities
having jurisdiction over the Property. The Renovations have been approved by the
Franchisor, Hilton and all Governmental Authorities to which such Renovations
are required to be submitted, and said approvals are unappealed, not subject to
appeal, and have not been withdrawn. Upon Completion in accordance with the
Approved Renovation Budget and Attachment B to the Franchise Agreement, the
Property will continue to meet, in all material respects, the requirements of
the Franchise Agreement and all applicable laws with respect to accessibility to
persons with disabilities, including but not limited to the Americans with
Disabilities Act.

 

(j) Contracts. Borrower has not entered into (or assumed) any Major Contract in
connection with the Renovations or any contract for the delivery of
architectural, engineering, or other professional services in connection with
the design and engineering of the Renovations, except those which Borrower has
provided complete and accurate copies to Trustee.

 

(k) Taxes. All federal, state and material local tax returns and reports of
Borrower, Operator and Guarantor required by law to be filed have been duly
filed, and all taxes, assessments, fees and other governmental charges upon
Borrower, Operator and Guarantor and their respective properties, assets, income
and franchises which are due and payable have been paid in full. Borrower,
Operator and Guarantor each maintains adequate reserves and/or accruals in
respect of federal, state and local taxes for all fiscal periods, and Borrower
does not know of any unpaid assessments for any taxes or any basis therefor.

 

(l) Business Purpose. The Loan is a commercial loan and is being made solely to
acquire or carry on a business, professional or commercial enterprise or
activity.

 

(m) Operating Lease; Management Agreement and Leases. There are no other
agreements for the operation, maintenance and management of the Property other
than the Operating Lease, the Management Agreement and the Leases.

 

(n) Nature of Renovations. The Renovations will not require the issuance of a
new certificate of occupancy from the applicable Governmental Authority, and the
operation of the Property in the ordinary course is permitted during the
Renovations, unless there is a change in law during the Renovations (however,
such change in law shall not affect Borrower’s obligation to comply with such
changed law or Trustee’s right to declare a default hereunder to the extent such
change in law results in the same).

 

(o) Existing Leases. There are no Leases encumbering the Property other than (i)
the Sublease (as defined in the SNDA (Cell Tower), (ii) the Sublease (as defined
in the SNDA (Restaurant), and (ii) the Operating Lease.

 

27



--------------------------------------------------------------------------------

(p) No Default. Neither Borrower, Operator nor Guarantor is in default in the
payment of any of its indebtedness or in the performance of any of its material
obligations under any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which it is a party or by which it or any of its
assets may be bound and no Event of Default has occurred and is continuing.
Neither Borrower, Operator nor Guarantor is in default under any order,
judgment, award or decree of any court, arbitrator, or Governmental Authority
binding on or affecting it or by which any of its assets may be bound or
affected, and no such order, judgment, award or decree materially adversely
affects the ability of Borrower, Operator or Guarantor to carry on its business
as now conducted or the ability of Borrower, Operator or Guarantor to perform
their respective obligations under this Agreement and/or the other Loan
Documents.

 

(q) Cost Breakdown. The cost breakdown (in trade breakdown form) for the
Renovations delivered by Borrower to Trustee is complete and accurate as of the
date hereof based on all information known by Borrower, and Borrower has no
knowledge of any material change in the amount shown thereon which is likely to
occur.

 

(r) Financial Statements. The financial statements of Borrower, Operator and
Guarantor heretofore delivered to Trustee are (1) complete and accurate in all
material respects as of the date and for the periods specified in such
statements, (2) have been prepared in accordance with generally accepted
accounting principles and consistently applied, and (3) fairly present in all
material respects, on a consolidated basis, the financial condition of Borrower,
Operator and Guarantor as of the date thereof. No material adverse change has
occurred in the financial condition of Borrower, Operator and/or Guarantor
reflected in such financial statements since the date thereof.

 

(s) No Zoning Violation. During the course of the Renovations and upon
Completion thereof, the Property shall not violate, in any material respect, any
zoning or other ordinance, regulation or law, restrictive covenant or agreement
applicable to the Property and/or the Borrower, unless there is a change in law
(however such change in law shall not affect Borrower’s obligations to comply
with such changed law or Trustee’s right to declare a default hereunder to the
extent such change in law results in the same).

 

(t) Permits and Approvals. Prior to the commencement of the Renovations, all
necessary permits and approvals shall have been obtained with respect to the
Renovations, if any. There are no structures currently located on the Land which
are registered as being of historic, cultural or architectural significance, nor
is the Land located within a district registered as having such significance and
no landmark, historic preservation or other similar approvals are required in
connection with the Renovations.

 

(u) Construction. As of Closing, Borrower has not commenced any construction,
grading or other work with respect to the Renovations that would entitle any
third party to assert a mechanics’ or materialmen’s lien or any similar claim
against the Property. Borrower shall provide such mechanics’ lien waivers,
indemnifications or

 

28



--------------------------------------------------------------------------------

other undertakings as may be required by the Title Company in order for the
Title Company to issue Trustee’s title insurance policy (including any
endorsements thereto) without exception as to mechanics’ liens.

 

(v) Flood Insurance. Borrower has in place the flood insurance required pursuant
to Article 7 below.

 

(w) ERISA. Neither Borrower nor any Affiliate is (i) a party in interest as
defined in Section 3(14) of ERISA, or a disqualified person, as defined in Code
Section 4975(e)(2) with respect to the Trust or the Participating Plans, or (ii)
an entity the assets of which are deemed to include plan assets pursuant to
Department of Labor regulation Section 2510.3-101.

 

(x) Brokers – Loan. Borrower has not retained any broker in connection with the
Loan. Except for Persons engaged by Trustee or Advisor, neither Trustee nor
Advisor shall be obligated to pay any brokerage fee, commission, finder’s fee or
other similar charge arising from the entry into this Agreement or any other
matter related thereto and Borrower agrees to indemnify and hold harmless (and,
at the election of any one or more of such persons, defend such person), Trustee
and Trustee’s Advisor from and against any loss, expense or liability arising
from any such claim.

 

(y) Material Facts. Neither this Agreement (including the exhibits hereto) nor
any of the other Loan Documents nor any other document, financial statement,
credit information, certificate, opinion, report, schedule or statement
furnished to Trustee by Borrower, or any of its Affiliates contains, or will
contain, any untrue statement of a material fact or omits or will omit to state
a material fact required to be stated in order to make the statements herein or
therein not misleading in light of the circumstances under which made.

 

(z) Full Disclosure. Unless disclosure to Trustee is prohibited under applicable
federal securities laws, there is no fact which either Borrower has not
disclosed to Trustee in writing which materially and adversely affects, nor so
far as Borrower can now foresee, is reasonably likely to affect materially and
adversely the business, prospects or condition (financial or otherwise) of
Borrower or Guarantor, the acquisition of the Property or the Completion of the
Renovations.

 

(aa) Hilton Franchise Agreement. The Hilton Franchise Agreement is in full force
and effect, no event of default has occurred thereunder, nor has any event
occurred which, but for the passage of time, would constitute an event of
default thereunder. The Hilton Franchise Agreement will terminate on or prior
March 30, 2006.

 

(bb) Franchise Agreement. The Franchise Agreement has been executed by all
parties thereto and will commence on or prior to March 30, 2006, but in no event
later than the date of termination of the Hilton Franchise Agreement.

 

29



--------------------------------------------------------------------------------

Section 5.2. Compliance with Anti-Terrorism Laws.

 

5.2.1. The following terms shall have the meanings set forth in this subsection
when used in this Section:

 

“Anti-Terrorism Law” means any law, rule or regulation relating to terrorism or
money-laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.”

 

“Prohibited Person” means any person or entity:

 

(i) listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

(ii) owned or controlled by, or acting for or on behalf of, any person or entity
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224;

 

(iii) with whom Trustee is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;

 

(iv) who commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

 

(v) named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.qov/ofac/tllsdn.pdf, or at any
replacement website or other official publication of such list; or

 

(vi) who is affiliated with a person or entity described in clauses (i)-(v) of
this definition.

 

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

 

5.2.2. Borrower represents, warrants, covenants and agrees that:

 

(a) Neither Borrower, Operator, Guarantor nor any Affiliate is or will be in
violation of any Anti-Terrorism Law;

 

(b) Neither Borrower, Operator, Guarantor, any Affiliate, any of their
respective brokers, nor any other agent of the foregoing acting or benefiting in
any capacity in connection with the Loan is or will be a Prohibited Person;

 

30



--------------------------------------------------------------------------------

(c) Neither Borrower, Operator, Guarantor, any Affiliate, any of their
respective brokers, nor any other agent of the foregoing acting or benefiting in
any capacity in connection with the Loan (i) conducts or will conduct any
business or engage in any transaction or dealing with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) deals in or will
deal in any property or interests in property blocked pursuant to Executive
Order No. 13224 (or otherwise engages, or will engage in any transaction related
thereto); or (iii) engages in or will engage in (or conspires, or will conspire
to, engage in) any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law, except for room rentals to Persons not known to
Borrower, Operator or Guarantor, or any Affiliate of the foregoing, to be a
Prohibited Person;

 

(d) Borrower shall deliver to Trustee any certification or other evidence
requested from time to time by Trustee in its sole discretion, confirming
Borrower’s compliance with this Section; and

 

(e) To the extent a transfer of the Property or any interest therein is
otherwise permitted, Borrower shall not transfer the Property or such interest
(i) to any person controlled by, controlling or under common control with a
Prohibited Person, or (ii) in violation of any Anti-Terrorism Law, and Borrower
shall provide a certification and indemnification to Trustee (in form and
content acceptable to Trustee) to such effect in connection with any transfer of
the Property or such interest.

 

Any breach of the foregoing representations, warranties, covenants and
agreements of Borrower shall constitute an immediate Event of Default hereunder
and each other Security Document. Borrower hereby agrees to indemnify Trustee
against (and hold Trustee harmless from) any losses suffered and/or expenses
incurred by Trustee arising out of or otherwise related to a breach of this
Section by Borrower or any person controlled by, controlling or under common
control with Borrower.

 

Section 5.3. Acknowledgment of Trustee’s Reliance. All representations,
warranties, covenants and agreements made in this Agreement, the other Loan
Documents and in any other certificate or document delivered to Trustee by or on
behalf of Borrower, Guarantor or any Affiliate pursuant to this Agreement or the
other Loan Documents shall be deemed to have been relied upon by Trustee
notwithstanding any investigation heretofore or hereafter made by Trustee or on
its behalf, and shall survive the making of any and all disbursements
contemplated by this Agreement and shall continue in full force and effect as
long as any amount remains owing to Trustee under this Agreement or under any of
the Loan Documents. Borrower acknowledges that the performance by Trustee of its
obligations under this Agreement is intended to be in reliance upon the
performance of each and every agreement, term and condition contained in this
Agreement and upon the truth and accuracy of each of the representations and
warranties contained in this Agreement and the other Loan Documents or otherwise
made in writing to Trustee.

 

31



--------------------------------------------------------------------------------

Section 5.4. Requisitions. Each requisition for a disbursement of funds from the
PIP Pledged Account and/or the FF&E Pledged Account shall constitute an
affirmation that, to the knowledge of Borrower, the representations and
warranties of Borrower set forth herein are true and correct as of the date of
such requisition, except for those representations and warranties that relate to
a specific date.

 

ARTICLE 6

 

COVENANTS

 

Section 6.1. General. Borrower covenants and agrees that, so long as any portion
of the Loan or other sum due under the Loan Documents has not been paid in full
to Trustee, Borrower shall observe, or cause to be observed, each of the
covenants contained in this Agreement. To the extent that any covenant contained
in this Agreement requires Borrower to cause Operator to take or refrain from
taking any action, such covenant shall be only be interpreted to obligate
Borrower to cause or prevent such action to the extent within Borrower’s
control, however, Borrower acknowledges that Guarantor has executed the joinder
attached to the foot of this Agreement, in which Guarantor agrees to cause
Operator to comply with the covenants of this Agreement to the extent Operator’s
compliance with the same is required to satisfy Borrower’s compliance with such
covenant, and that any failure of Guarantor to cause Operator to comply with any
such covenants shall be a default or Event of Default hereunder, as the
circumstances so require.

 

Section 6.2. Renovations. Borrower shall commence on the Commencement Date and
shall cause the Completion of the Renovations in accordance with Attachment B to
the Franchise Agreement, the Approved Renovation Budget, and all applicable Laws
on or before the Required Completion Date, free and clear of all liens other
than the Indenture and all other title encumbrances other than the Permitted
Encumbrances (as defined in the Indenture).

 

Section 6.3. Labor.

 

6.3.1. Construction Labor Covenant. Borrower agrees that all construction on the
Property, including, but not limited to the Renovations, (i) shall be performed
solely by contractors and sub-contractors employing craft workers represented by
unions affiliated with the local and/or national Building and Construction
Trades Council, AFL-CIO, and/or The Building and Construction Trades Department,
AFL-CIO, and (ii) all such employment shall conform to traditional craft
jurisdictions in the area (collectively, the “Construction Labor Covenant”). If
any such construction uses components that are fabricated off-site (e.g., EIFS
or brick panel systems), the components must be fabricated in a union-signatory
plant and must be delivered to the construction site by a union-signatory
transportation company. Borrower shall (i) include the Construction Labor
Covenant in each contract entered into by Borrower in connection with any
construction on the Property, including, but not limited to, the Renovations,
and (ii) include in each contract entered into by Borrower in connection with
any construction on the Property, including, but not limited to, the
Renovations, a requirement that each

 

32



--------------------------------------------------------------------------------

such contracting party include the Construction Labor Covenant in each of its
subcontracts. Borrower shall be obligated to provide such evidence as Trustee
may require, from time to time during the course of any construction on the
Property, including, but not limited to, the Renovations, that the Construction
Labor Covenant is being fully and faithfully observed and Borrower shall include
the obligation to provide such evidence in each contract entered into by
Borrower in connection with any construction on the Property, including, but not
limited to, the Renovations. In any lease of commercial space in the Property
entered into after the date hereof, Borrower shall include or shall cause to be
included the Construction Labor Covenant and a requirement that the Construction
Labor Covenant be included in any contracts with any contractors and
sub-contractors in connection with the construction or renovation of any part of
the Property or any other improvements required or permitted to be performed by
the tenant under such lease. In addition, if pursuant to the Loan Documents
casualty insurance proceeds or condemnation awards are permitted to be applied
to reconstruction, replacement or repair of the Improvements, Borrower shall be
obligated to cause the Construction Labor Covenant to be observed with respect
to such reconstruction, replacement or repair.

 

6.3.2. Jurisdictional Disputes. As part of the Construction Labor Covenant,
Borrower shall require all contractors and subcontractors of whatever tier to
agree to submit all construction trades jurisdictional disputes to final and
binding arbitration through the procedures of the “Plan for the Settlement of
Jurisdictional Disputes in the Construction Industry” as jointly established and
administered by the Building and Construction Trades Department of the AFL-CIO
and various construction industry employer associations. If any such dispute
cannot be so resolved through such Plan, then all contractors and subcontractors
of whatever tier shall agree to submit such dispute to final and binding
arbitration through the procedures established and administered by the American
Arbitration Association in conformity with such organization’s Commercial
Arbitration Rules, Expedited Procedures and with an experienced labor arbitrator
who is a member of the National Academy of Arbitration.

 

6.3.3. Operating Labor Covenant. All services for operation, repair and
maintenance of the Property, including, but without limitation, under the
Operating Lease and/or the Management Agreement, either (i) shall be provided by
contractors whose employees are represented by unions affiliated with the
AFL-CIO, or (ii) if Borrower, Operator or Manager chooses to directly provide
any such Renovations or property operation, repair and maintenance services
(exclusive of building trades work), and the employees providing such services
are not within a collective bargaining unit represented by an AFL-CIO affiliated
union, Borrower, Operator or Manager shall enter into an agreement with an
appropriate AFL-CIO union providing for: (x) employer neutrality with respect to
organizing efforts among such employees; and (y) voluntary recognition based on
majority employee support, as evidenced by signed authorization cards
(collectively, the “Operating Labor Covenant”).

 

6.3.4. Compliance with Laws. As part of the Construction Labor Covenant and the
Operating Labor Covenant, Borrower shall observe, and shall require all
contractors and subcontractors performing work on the Property to observe, all
local, state and

 

33



--------------------------------------------------------------------------------

national laws (including, but not limited to, those labor and employment laws
pertaining to equal employment opportunity, insurance, wages and overtime, union
organizational rights and occupational safety and health).

 

6.3.5. Acknowledgment of Materiality and Trustee’s Reliance. Borrower
acknowledges that acceptance of the obligations expressed in this Section 6.3
(collectively, the “Labor Covenant”) is a material inducement to Trustee’s
willingness to make the Loan and Trustee would not have made the Loan without
the Labor Covenant. All representations, warranties, covenants and agreements
made in this Section 6.3 shall be deemed to have been relied upon by Trustee in
making the Loan and Borrower acknowledges that Trustee’s election to make the
Loan is intended to be in reliance upon the performance of each and every
agreement, term and condition contained in this Section 6.3.

 

Section 6.4. Approval of Change Orders. During the prosecution of the
Renovations, Borrower shall not permit any deviations from or amendments or
change orders to (i) the Approved Renovation Budget and/or (ii) Attachment B to
the Franchise Agreement, and/or (iii) any contract or purchase order relating to
the Renovations (collectively, a “Change Order”) without the prior written
consent of Trustee, excepting only Change Orders for changes which (a) do not
(1) materially alter the scope, quality, configuration of the Renovations, and
(2) result in the cost of the Renovations, in the aggregate, exceeding the
amount therefor set forth in the Approved Renovation Budget or (b) do not
increase the cost of the Renovations by more than (1) Twenty-Five Thousand
Dollars ($25,000.00) with respect to any one item or (2) Fifty Thousand Dollars
($50,000.00) in the aggregate for all changes in excess of the amount therefor
set forth in the Approved Renovation Budget, provided Borrower shall (y)
contemporaneously therewith deposit into the PIP Pledged Account an amount
sufficient to cover such increase(s), and (z) promptly provide to Trustee copies
of all Change Orders, whether or not Trustee’s consent thereto is required.
Trustee shall not, in any event, be required to review any proposed change
unless Trustee has received all documents necessary, in Trustee’s judgment, to
review such Change Order, including the proposed Change Order, cost estimates,
revisions to the Approved Renovation Budget and/or Attachment B to the Franchise
Agreement, and evidence that all other persons whose consent to such change is
required, including, but not limited to the Franchisor and any Governmental
Authorities, have consented thereto.

 

Section 6.5. Operating Lease; Management Agreement; Leases; Service Contracts.
On or before the Closing, Borrower shall enter into the Operating Lease with
Operator, and Operator shall cause the Property to become subject to the
Management Agreement with Manager for the operation and management of the
Property, each in the form previously approved by Trustee. All agreements with
Affiliates and Manager shall provide for fees that are no greater than the
market rate charged by third parties for the delivery of comparable services.
Any Lease entered into on or after the date hereof shall include such provisions
as Trustee may require with respect to (i) UBIT, (ii) ERISA, and (iii) the Labor
Covenant, and upon any material amendment to any Lease in existence as of the
date hereof, such Lease shall also be amended to include such provisions as
Trustee may require with respect to (i) UBIT, (ii) ERISA, and (iii) the Labor

 

34



--------------------------------------------------------------------------------

Covenant. The Operating Lease and the Management Agreement shall each provide
that it shall be terminable, with or without cause, upon thirty (30) days’
notice from Trustee, upon an Event of Default. Trustee agrees that in the event
it elects to terminate either the Management Agreement or the Operating Lease,
Trustee shall be obligated to concurrently terminate the other agreement;
provided, however, that if Trustee forecloses on the lien of the Indenture and
takes possession of the Property, Manager shall be required, at the option of
Trustee, to continue to manage the Property for a transition period of up to 30
days provided Trustee agrees to pay to Manager the Base Management Fee (as
defined in the Management Agreement) for such transition period. Borrower shall
not enter nor shall it permit Operator or Manager to enter into any leases (or
any other agreements by which title is not unconditionally vested in Borrower,
Operator and/or Manager, as applicable) for equipment, furniture or any other
personal property to be used in the operation of the Property without Trustee’s
express prior written approval.

 

Section 6.6. Notices. Borrower shall promptly give written notice to Trustee of
all (i) litigation, regardless of amount, affecting Borrower, Operator, Manager
or any Guarantor, to the extent that such litigation would in any manner
adversely affect the financial condition of Borrower, Operator, Manager or
Guarantor, Completion or the operation of the Property or any portion thereof,
(ii) complaints and charges made by any Governmental Authority relating to the
Property or which may or could substantially delay Completion or require
substantial changes in the Renovations, or otherwise impair the security of
Trustee and/or (iii) notices provided by Franchisor to Borrower, Operator and/or
Manager under the Franchise Agreement.

 

Section 6.7. Further Assurances. Upon request by Trustee, Borrower shall do any
act or execute any additional documents (including, but not limited to, security
agreements and financing statements on any personalty owned by Borrower and with
respect to which a security interest is granted under the Indenture or any other
Loan Document) as may be reasonably required by Trustee to confirm the lien and
security interest granted under the Indenture or any of the other Loan
Documents, or to comply with any of the conditions or requirements contained in
any other Loan Document.

 

Section 6.8. Deviations. Borrower shall, upon demand by Trustee, commence and
proceed promptly and diligently to correct any departure from the Approved
Renovation Budget and in Attachment B to the Franchise Agreement not approved by
Trustee. Trustee shall determine in its reasonable discretion whether Borrower
is acting promptly and diligently. The disbursement of any funds on deposit in
the PIP Pledged Account shall not constitute a waiver of Trustee’s right to
require compliance with this covenant with respect to any such defects or
material departures from the Approved Renovation Budget and/or Attachment B to
the Franchise Agreement.

 

Section 6.9. Government Regulations; Agreements. Borrower shall comply at all
times in all material respects with (a) all applicable building restrictions,
zoning ordinances, building codes, fire codes, environmental protection
requirements and other governmental regulations applicable to the Property
and/or the Renovations and (b) all agreements binding upon Borrower or the
Property, including all recorded covenants

 

35



--------------------------------------------------------------------------------

and restrictions, if any. Borrower shall (x) maintain, or cause to be
maintained, the Operational Licenses, and (y) take all steps necessary to keep
the Operational Licenses in full force and effect. Borrower shall provide to
Trustee copies of all notices received by Borrower with respect to the
Operational Licenses.

 

Section 6.10. Fees; Indemnification of Trustee. Borrower shall pay all
commitment fees and inspection fees of Trustee, including, without limitation,
the Administrative Fee and all reasonable expenses involved in perfecting the
lien status or priority of the collateral for the Loan and all other expenses of
Trustee directly related to the Loan or the protection and preservation of
Trustee’s lien on, or security interest in the Property or any other collateral,
including recording fees and taxes, tax, title and lien search charges, title
insurance charges, architects, engineers and attorney’s fees, real property
taxes and insurance premiums. Borrower shall also indemnify, defend and hold
Trustee and its respective officers, employees and agents harmless from, any
loss, or liability on account of any claim by any party arising out of the Loan
or Trustee’s interest in or lien upon the Property.

 

Section 6.11. Document Obligations. Borrower shall fulfill all conditions and
perform all of the terms and conditions of this Agreement, the Note, the
Indenture and of all the other Loan Documents.

 

Section 6.12. Borrowings.

 

6.12.1. Borrower shall not create, incur, assume or suffer to exist any
liability for borrowed money, either directly, indirectly, contingently or
otherwise, or for any obligation of any person, firm, or corporation, by
guarantee, endorsement or otherwise, except with the prior written consent of
Trustee.

 

6.12.2. Borrower shall not lend money to any person, except with the prior
written consent of Trustee.

 

Section 6.13. Other Businesses. Borrower shall not engage in the ownership,
management or operation, directly or indirectly, of any business other than the
ownership, management and operation of the Property. Without limiting the
generality of the foregoing, Borrower specifically represents, covenants,
warrants and agrees that: (i) Borrower does not and shall not own any asset or
property other than the Property; (ii) Borrower has not made and shall not make
any loans or advances to any third party (including any Affiliate); (iii)
Borrower shall not commingle its funds and other assets with those of any
Affiliate or any other Person; (iv) Borrower shall not maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or any other person;
and (v) Borrower does not and shall not hold itself out to be responsible for
the debts or obligations of any other Person, other than for obligations of
Operator pursuant to the Guarantee of Franchise License Agreement dated as of
the date hereof issued by Borrower and MHI in connection with the assignment and
assumption of the Hilton Franchise Agreement by Prior Operator and Operator,
respectively.

 

36



--------------------------------------------------------------------------------

Section 6.14. Continued Existence. Borrower shall maintain its existence as a
limited liability company in good standing under the laws of the State of
Delaware and its qualification to conduct business in the State of Florida, and
shall not enter into any agreement which would conflict with or result in a
breach of any of the terms, conditions or provisions of, or which would
constitute a default under this Agreement or any of the other Loan Documents.
Borrower shall (to the extent within Borrower’s control) cause Operator to
maintain Operator’s existence as a limited liability company in good standing
under the laws of the State of Delaware and Operator’s qualification to conduct
business in the State of Florida, and shall not permit (to the extent within
Borrower’s control) Operator to enter into any agreement which would conflict
with or result in a breach of any of the terms, conditions or provisions of, or
which would constitute a default under this Agreement or any of the other Loan
Documents.

 

Section 6.15. Transfer. The direct or indirect sale, transfer, assignment,
conveyance or further encumbrance of the Property, or any part thereof, or any
interest therein (including any direct ownership interest in Borrower, Operator
and/or Operator Sole Member, the issuance of any new ownership interest in
Borrower, Operator and/or Operator Sole Member, or the sale or transfer of the
general partner interest in Guarantor) is prohibited without Trustee’s prior
written consent in its sole and absolute discretion.

 

Section 6.16. Financing Publicity. Borrower shall cooperate with Trustee and its
advisors and consultants with respect to any publicity relating to the Loan
and/or the Renovations and Borrower shall not schedule any publicity-related
events relating thereto without notification to Trustee. Trustee shall have the
right to participate in any such publicity-related events. Trustee shall also
have the right to obtain publicity in connection with the Loan and/or the
Renovations through press releases and participating in such events as reopening
ceremonies; provided that (a) nothing herein shall limit or restrict Borrower or
Borrower’s Affiliates from issuing press releases relating to the financing or
disclosing the financing in connection with information provided to shareholders
of Borrower or Borrower’s Affiliates, analysts and others or in compliance with
Borrower’s or Borrower’s Affiliates’ disclosure obligations under the federal
securities laws without providing such prior notification to Trustee, and (b)
prior to Trustee making any such press releases or making its own publicity, but
excluding any disclosures by Trustee to the Participating Plans, Trustee shall
first notify Borrower providing the text of such press release or a summary
description of the publicity, and, if the timing of such press release or
publicity may, in the reasonable opinion of Borrower’s or Borrower’s Affiliates’
counsel, violate or cause any violation of federal securities laws, then, upon
request, Trustee shall refrain from issuing such press release or making such
publicity until such time as counsel deems such activity not in violation of
such laws. Borrower shall not disclose to any third persons or to the public the
terms of the Loan Documents without Trustee’s prior written consent.

 

Section 6.17. ERISA. Neither Borrower, Guarantor nor any Affiliate shall become
at any time during the term of the Loan parties in interest under ERISA Section
3(14) or disqualified persons under Code Section 4975(e)(2) with respect to the
Trust or the Participating Plans and neither Borrower, Guarantor nor any
Affiliate shall take any

 

37



--------------------------------------------------------------------------------

action, including but not limited to, any transfer or encumbrance otherwise
permitted under this Agreement, that would cause the Loan or the exercise by
Trustee of any rights under the Loan Documents to be a non-exempt prohibited
transaction under ERISA. Borrower shall protect, indemnify, defend and save
harmless Trustee and its respective officers, employees and agents against and
from any and all liabilities, suits, actions, claims, demands, losses, expenses
and costs of every kind and nature (including attorneys’ fees) incurred by, or
asserted or imposed against, Trustee and its officers, agents or employees, by
reason of, or arising out of, any breach of the covenants in this Section or any
representation or warranty with respect to ERISA being false or misleading in
any material respect on the date as of which the same was made or deemed to have
been made.

 

Section 6.18. UBIT. Each Lease for commercial space entered into on or after the
date hereof with respect to the Property, shall include such provisions as are
necessary, in Trustee’s judgment, to avoid any income therefrom being subject to
UBIT, if and when received by Trustee. In addition, Borrower shall not enter
into, nor shall it permit Operator to enter into, any Lease (including, without
limitation, any license agreement, occupancy agreement or similar agreement) of
all or any portion of the Property or execute any amendment of any existing
Lease which would give rise to income that would be subject to UBIT, if and when
received by the Trustee, including but not limited to any Lease which provides
for a rental or other payment for the leasing, use, occupancy or utilization of
all or any portion of the Property based, in whole or in part, on the income or
profits derived by any person from the property so leased, used, occupied or
utilized other than an amount based on a fixed percentage or percentages of
gross receipts or sales. In connection with any requested amendment to any
existing Lease, Borrower shall include, or shall cause Operator to include, such
provisions as Trustee may reasonably request to avoid income from such Lease
being subject to UBIT, if and when received by Trustee.

 

Section 6.19. Leasing and Management; Alterations.

 

6.19.1. Borrower shall not enter into, nor shall Borrower permit Operator to
enter into, any Lease without the prior written consent of Trustee, not to be
unreasonably withheld or delayed. Unless approved by Trustee, Borrower shall not
amend, modify or terminate, or permit Operator to amend, modify or terminate,
any Lease now in existence or hereafter entered into.

 

6.19.2. The Property shall constantly be operated by Operator pursuant to the
Operating Lease and managed by Manager pursuant to the Management Agreement.
Borrower shall observe and comply with all of the terms and conditions of the
Operating Lease and all of the terms and conditions of this Agreement with
respect thereto. Borrower acknowledges and agrees that any abatement of rent
afforded Operator under the Operating Lease shall not affect Borrower’s
obligations hereunder or under any of the Loan Documents. Borrower shall cause
Operator to observe and comply with all terms and conditions of the Management
Agreement, and all of the terms of this Agreement with respect to the Management
Agreement. Borrower shall not permit the Operating Lease or the Management
Agreement (as to the latter, to the

 

38



--------------------------------------------------------------------------------

extent that the Management Agreement applies to the Property) to be extended,
renewed, amended, restated, supplemented or otherwise modified without the prior
written consent of Trustee, not to be unreasonably withheld or delayed. Borrower
shall not permit the Operating Lease or the Management Agreement (as to the
latter, to the extent the Management Agreement applies to the Property) to be
replaced or terminated without the prior written consent of the Trustee.
Borrower shall cause the parties to the Operating Lease and the Management
Agreement to acknowledge that their rights and interests therein are subordinate
to the lien, operation and effect of the Security Documents and shall be
terminable by Trustee at Trustee’s election upon acquisition of the Property by
foreclosure, deed in lieu of foreclosure or otherwise. To the extent Operator’s
or Manager’s consent is required under the Operating Lease and/or the Management
Agreement for any assignment or other transfer of Operator’s and/or Manager’s
right, title and interest in, to and under the Operating Lease and/or the
Management Agreement (as to the Management Agreement, only to the extent
applicable to the Property), Borrower shall not consent, and shall not permit
Operator or Manager to consent, to such assignment or transfer without Trustee’s
prior written approval. Borrower shall provide to Trustee copies of all notices
issued to or by Borrower, Operator and/or Manager under the Operating Lease
and/or Management Agreement (as to the Management Agreement, only those which
are related to the Property), as well as copies of all reports delivered to or
by Borrower, Operator and/or Manager (as to the Management Agreement, only those
which are related to the Property).

 

6.19.3. Borrower shall not (i) seek, nor voluntarily suffer, any change in the
nature of the permitted uses of the Property, in whole or in part, or (ii)
change the use of the Property from that of a hotel and ancillary uses related
thereto, without Trustee’s prior written consent.

 

6.19.4. Subject to the prosecution of the Renovations, Borrower shall (a) keep
and maintain, or cause to be kept and maintained, the Property in good condition
(normal wear and tear excepted), repair and working order and supplied with all
necessary equipment; (b) effect such repairs of the Property as may be
reasonably required; (c) from time to time make all needed and proper
replacements to the Property so that the Property will at all times be in good
condition as a first-class, full service hotel, in accordance with, but not
limited to, the Franchise Agreement and without regard to whether funds on
deposit in the FF&E Pledged Account are sufficient to cover such replacements;
(d) not permit, commit or suffer any waste of the Property; (e) not sell,
abandon, assign, lease (except as otherwise provided in this Agreement),
transfer, encumber (except for the Permitted Encumbrances) or otherwise dispose
of any or all of the Property or any interest therein, except as otherwise
permitted in the Loan Documents, without, in each instance, obtaining Trustee’s
prior written consent thereto; (f) except for the replacement of fixtures,
personal property and nonstructural elements of the Improvements made for the
purpose of enhancing the economic viability of the Property by fixtures,
personal property and nonstructural elements which are of at least like quality,
not permit the removal, demolition or material alteration of any Improvement
covered by the lien of this Agreement, without, in each instance, obtaining
Trustee’s prior written consent to such alteration, which consent shall be given
in Trustee’s sole

 

39



--------------------------------------------------------------------------------

discretion, and any such approved alteration shall be and become a part of the
Property and subject to the lien and security interest of the Indenture unless
otherwise agreed to in writing by Trustee; (g) promptly repair, restore, replace
or rebuild any part of the Property which may be damaged or destroyed by any
Casualty whatsoever or which may be affected by any Condemnation, which is
capable of being so repaired, restored or replaced; (h) obey and carry out every
covenant, agreement, restriction and encumbrance contained in any document
recorded among the Land Records or known to Borrower, which may from time to
time be in force and apply to or affect the Property or Borrower’s interest
therein, and not use or permit the use of any or all of the Property in
contravention thereof; and (l) permit Trustee, and its agents or employees to
enter upon and inspect the Property at any reasonable time during normal
business hours upon prior written notice to Borrower.

 

Section 6.20. Obligation to Maintain Financial Records. Borrower shall keep and
maintain at all times at the Property or at Borrower’s principal office, true
and complete financial books and records of Borrower and Operator prepared in
the form(s) required by Section 6.21 below and in accordance with generally
accepted accounting principles applied on a consistent basis from year to year,
so as to show accurately (in all material respects) and in detail the earnings
and expenses of the Property (separate and apart from those of any other
property or otherwise) and shall preserve such books and records for at least
five (5) fiscal years after the close of the fiscal year to which they relate.
Borrower shall permit Trustee or its representatives to examine and/or make
copies of such books and records and all supporting vouchers and data at any
time during normal business hours at Borrower’s offices or at such other
location as the parties may mutually agree upon.

 

Section 6.21. Financial Reports.

 

6.21.1. Borrower shall deliver to Trustee:

 

(a) within 90 days after the end of the fiscal year of MHI, MHI’s consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows showing the financial condition of MHI and its consolidated
subsidiaries as of the close of such fiscal year and the results of MHI’s
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of MHI and its consolidated subsidiaries on a consolidated basis in
accordance with generally accepted accounting principles and consistently
applied from year to year;

 

(b) within 90 days after the end of the fiscal year of MHI, an unaudited
consolidated balance sheet and income statement of Borrower and Operator
certified by a financial officer of Borrower and Operator, showing the financial
condition of each as of the close of such fiscal year and the results of each of
their respective operations during such year, together with comparative figures
for the immediately preceding fiscal year; and

 

40



--------------------------------------------------------------------------------

(c) quarterly financial statements of Borrower and Operator, including a balance
sheet, income statement and a certified occupancy report, separately stating the
results from operations of the Property, certified by a financial officer of
Borrower and Operator, within thirty (30) days following the close of each
quarter.

 

6.21.2. All such financial statements shall be prepared in accordance with
generally accepted accounting principles or federal income tax basis of
accounting applied on a consistent basis from period to period. Borrower shall
concurrently with the delivery of such financial statements also deliver to
Trustee a certificate executed by an officer responsible for the preparation of
such financial statements that to such officer’s knowledge no Event of Default
has occurred and is continuing or, if in the opinion of such officer any (i)
such Event of Default shall exist or (ii) event, which, with notice or lapse of
time, or both, would constitute an Event of Default, a statement as to the
nature and status of such Event of Default or event, which, with notice or lapse
of time, or both, would constitute and Event of Default.

 

6.21.3. If any statement required to be furnished by Borrower to Trustee under
this Section is not received within the period set forth above for forwarding it
to Trustee, Trustee shall be entitled to obtain an audit report for the Property
and such operations activities, prepared at Borrower’s expense by a certified
public accountant selected by Trustee; provided, however, that Borrower shall be
entitled to a fifteen (15) Business Day notice and cure period before Trustee
exercises such remedy; provided, further, however, that if MHI timely files an
extension with the United States Securities and Exchange Commission (the “SEC”)
for the filing of any such financial statements required to be delivered to
Trustee hereunder and filed with the SEC, then, provided no uncured Event of
Default exists and no formal investigation of MHI is commenced by the SEC, the
rights afforded to Trustee in this Section 6.21.3 shall be tolled until the
earlier of (i) the date on which MHI timely files such financial statements with
the SEC, in accordance with such extension or (ii) ninety (90) days after the
date such financial statement is required to be delivered to Trustee hereunder.

 

6.21.4. With respect to any Lease entered into on or after the date hereof
(subject to the provisions of this Agreement) in which the tenant thereunder is
other than a “public company,” and which amount of leased space is greater than
or equal to 5,000 square feet, Borrower shall require, or cause Operator to
require, such tenant to deliver to Borrower and/or Operator and Trustee annual,
audited financial statements of such tenant, certified as true and correct by
the chief financial officer(s) of such tenant, in form satisfactory to Trustee,
within ninety (90) days after the end of each calendar year.

 

6.21.5. In addition to meetings to review the annual proposed Budgets, at the
request of Trustee, authorized representatives of Borrower shall from time to
time, upon reasonable prior written notice, meet with or discuss by telephone
conference with one or more representatives of Trustee to consult on the
operation of the Property. Trustee’s attendance at any such meetings shall be at
Borrower’s cost and expense.

 

41



--------------------------------------------------------------------------------

Section 6.22. Annual Budgets. Borrower shall submit an Annual Budget to Trustee
for Trustee’s written approval not later than two (2) calendar months prior to
the year for which the Annual Budget is submitted. Each such Annual Budget shall
be in a form reasonably satisfactory to Trustee and shall set forth in
reasonable detail budgeted monthly operating income and monthly operating
expenses and other cash expenses for the Property (including without limitation
management fees). In the event Trustee reasonably objects to a proposed Annual
Budget, Trustee shall advise Borrower of such objections in writing within ten
(10) Business Days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections), and Borrower shall provide for such
Annual Budget to be revised within ten (10) Business Days after receipt of such
revisions and resubmit the same to Trustee. Trustee shall advise Borrower in
writing of any reasonable objections to such revised Annual Budget within five
(5) Business Days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections), and Borrower shall provide for such
Annual Budget to be revised in accordance with the process described in this
Section until Trustee approves an Annual Budget. The initial Annual Budget is
approved by Trustee in connection with the closing of the Loan and each such
Annual Budget approved by Trustee in accordance with the terms hereof shall be
referred to herein as an “Approved Annual Budget.” Until such time that Trustee
approves a proposed Annual Budget, the Borrower shall operate on the part of the
proposed Annual Budget which is approved, and the disapproved items shall be
governed by the like items in the most recently Approved Annual Budget adjusted
to reflect changes in the Consumer Price Index – All Urban Consumers for the
area in which the Property is located. Without the prior written consent of the
Trustee, neither Borrower nor Operator (as to Operator, to the extent within
Borrower’s control) shall enter into any contracts or other agreements nor
expend any funds not provided for in the Approved Annual Budget that would
result in variances from the Approved Annual Budget; provided such limitation
shall not apply to expenses for taxes, insurance premiums, utilities or other
non-controllable expenses. At the request of Trustee, Borrower agrees to deliver
evidence in a form reasonably satisfactory to Trustee that amounts allocated to
budgeted expenses have been paid in accordance with the Approved Annual Budget.
Borrower shall furnish to Trustee, within five (5) Business Days after request
(or as soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower and/or Operator as may be reasonably requested by Trustee,
including, without limitation, a comparison of the budgeted income and expenses
and the actual income and expenses for a month, quarter and/or year to date for
the Property.

 

Section 6.23. Tax Service. If required by Trustee, in its sole discretion,
Borrower shall retain the services of a tax service company to verify annually
the status of taxes and assessments for the Property and to contest
over-assessments. Borrower shall be responsible for the payment of all costs and
fees associated with such service.

 

42



--------------------------------------------------------------------------------

Section 6.24. Estoppel Certificates. Borrower shall, within 15 days after
Borrower receives a written request therefor from Trustee, certify to Trustee or
any Person designated by Trustee, by a writing duly acknowledged, the amount of
principal and interest then owing under the Note, as to whether any offset or
defense exists against payment of the Loan, and as to any other information
reasonably requested by Trustee.

 

Section 6.25. Franchise Agreement. Borrower shall comply, and shall cause
Operator to comply, with the terms and provisions of the Franchise Agreement and
shall provide, and shall cause Operator to provide, to Trustee, any notices of
default thereunder received by Borrower and/or Operator, from Franchisor.

 

Section 6.26. Consents. Except as otherwise expressly provided to the contrary
herein or in any of the other Loan Documents, whenever Trustee’s consent is
required it may be granted or withheld in Trustee’s sole and absolute
discretion.

 

Section 6.27. Liquor License. Borrower shall submit an application for a new
liquor license with the applicable Governmental Authority and shall diligently
comply with and prosecute all requirements of such Governmental Authority for
the issuance of a new liquor license prior to the expiration of the temporary
liquor license issued to Borrower at Closing.

 

ARTICLE 7

 

INSURANCE

 

Section 7.1. Types of Insurance.

 

7.1.1. Casualty. Borrower shall at all times obtain and keep in force such
insurance for the benefit of Trustee as Trustee may from time to time specify by
written notice to Borrower, including, insurance providing: (i) protection
against fire, “extended coverage” and other “All Risk” perils, including, if
required by Trustee, earthquake, earth settlement, windstorm/hurricane and/or
flood, and (ii) when and to the extent required by Trustee, coverage against any
other risks or hazards which now or hereafter are customarily insured against by
persons operating properties of like size and type in the locality of the
Property, in such amounts and for such periods as Trustee may from time to time
require and approve (which insurance shall in any event be in amounts which are
not less than one hundred percent 100% of the full replacement cost of replacing
the Improvements and personal property included within the Property without
deduction for physical depreciation thereof, provided such amount shall prevent
the application of any co-insurance provision of the applicable policies, which
policies shall also contain a replacement cost endorsement and an agreed amount
endorsement). Borrower shall also obtain and keep in force and shall cause
Operator to obtain and keep in force, all insurance required to maintain under
the Operating Lease.

 

7.1.2. Builder’s Risk. During the period any construction, including without
limitation, the Renovations, is being performed, Borrower shall cause to be
obtained and kept in force a completed value “All Risk” Builder’s extended
coverage policy (non-

 

43



--------------------------------------------------------------------------------

reporting form) in the amount of one hundred percent (100%) of the replacement
cost of the Property. This may be provided as a separate policy or as a part of
the policy maintained under subsection 7.1.1.

 

7.1.3. Liability. At all times Borrower shall obtain and keep in force
commercial general liability and property damage insurance with a broad form
commercial general liability endorsement and a combined single limit of at least
Ten Million Dollars ($10,000,000), with an excess liability “umbrella” coverage
amount of not less than Fifty Million Dollars ($50,000,000), deleting therefrom
any exclusion restricting coverage for contractual obligations for claims
occurring on, in or about the Property and adjoining premises.

 

7.1.4. Worker’s Compensation. Borrower shall (a) during the period any
Renovations are being performed, cause each contractor (including Borrower or
any Affiliate acting as a contractor or subcontractor) to obtain and keep in
force all such worker’s compensation or similar insurance to the fullest extent
required under the laws of the State, which insurance shall cover all employees
of such contractor and cause each contractor to require its subcontractors of
any tier to provide confirmation of adequate workers’ compensation coverage to
the fullest extent required under the laws of the State; (b) at all times
require the Operator and/or Manager or any other management company to maintain
such workers’ compensation coverage to the fullest extent required under the
laws of the State; and (c) upon demand by Trustee, provide evidence satisfactory
to Trustee that Borrower has complied or cause compliance with this covenant.

 

7.1.5. Flood Insurance. Borrower shall purchase and keep in force a flood
insurance policy satisfactory to Trustee.

 

7.1.6. Boiler and Machinery. Borrower shall maintain boiler and machinery
insurance covering physical damage to the Property and to the major components
of any central heating, air conditioning or ventilation systems and such other
equipment as Trustee may require. The policy (i) may be purchased as part of the
policy maintained under subsection 7.1.1 and (ii) shall be in such amount as
Trustee may reasonably require.

 

7.1.7. Business Interruption. Borrower shall maintain business interruption
insurance in an amount equal to not less than twelve (12) months of gross
receipts from the Property.

 

7.1.8. Errors and Omissions. To the extent any architect is engaged in
connection with the Renovations, Borrower shall require that such architect
maintain errors and omissions or similar coverages in limits and written by
companies satisfactory to Trustee in its reasonable judgment.

 

7.1.9. Other Risks. Borrower shall maintain, or cause to be maintained (by
extension, endorsement or separate policy), such other insurance coverages (or
terms of coverage), and in such amounts, as may from time to time be required by
Trustee in its reasonable judgment.

 

44



--------------------------------------------------------------------------------

7.1.10. Other Required Insurance. Borrower shall maintain, or cause to be
maintained, such other insurance coverages as may be required of Borrower,
Operator and/or Manager under the Franchise Agreement, the Operating Lease, the
Management Agreement, the Sublease (as defined in each of the SNDA (Cell Tower)
and the SNDA (Restaurant), the Lease (as defined in each of the Assignment of
Pavilion Lease, the Assignment of Pier Lease and the Assignment of Strip Parcel
Lease) or any other Lease or agreement with respect to the Property.

 

Section 7.2. Specific Requirements With Respect to Insurance.

 

7.2.1. Insurance Companies. All insurance required to be carried by Borrower
under this Agreement shall be carried with responsible insurance companies
selected by Borrower and approved by Trustee, and may be effected by endorsement
of blanket insurance policies; provided, however, that (a) any blanket insurance
coverage for property insurance shall have an attached schedule of values
indicating an insured value of the Property consistent with the limits required
under this Agreement; and (b) any blanket insurance coverage for liability
insurance shall provide that the limits of coverage for claims at the Property
shall not be affected by claims made under such policy at locations other than
the Property. All policies of insurance shall be written by companies of
recognized standing which are authorized to do business in the State having a
rating of at least A-, XIV in A.M. Best Company’s Key Rating Guide, and provided
each such policy shall have a deductible amount of not more than Ten Thousand
Dollars ($10,000) for any single casualty or claim (except as otherwise
expressly provided in Section 7.1). All liability policies shall be written on
an occurrence basis only.

 

7.2.2. Evidence of Insurance. Borrower shall deliver to Trustee, promptly upon
the execution and delivery of this Agreement and thereafter at least thirty (30)
days before the expiration date of each such policy, original policies (or
renewals or extensions of the insurance afforded thereby) or duplicates thereof,
or binders evidencing such insurance (including a certification of the
endorsements included in such policy), together with receipts satisfactory to
Trustee evidencing payment of the current premiums therefor and Borrower shall
deliver to Trustee, at least thirty (30) days prior to the expiration,
non-renewal or cancellation of any such insurance, additional policies or
duplicates thereof, or binders evidencing the renewal of such insurance
(including a certification of the endorsements included in such policy), with a
receipt evidencing payment of the premium therefor.

 

7.2.3. Mortgagee/Loss Payee and Additional Insured Clauses. The insurance
policies required hereunder (exclusive of the policies required to be maintained
under subsections 7.1.3 and 7.1.4) and all renewals thereof are hereby assigned
to Trustee, including any right to the return of any premium, and, upon request
of Trustee, such policies shall be deposited with and held by Trustee, and as
collateral and further security for Borrower’s obligations hereunder, shall have
attached thereto standard non-

 

45



--------------------------------------------------------------------------------

contributing, non-reporting mortgagee or loss payee clauses, as applicable, in
favor of and entitling Trustee without contribution, to collect any and all
proceeds payable under such insurance, as its interest may appear, as well as a
standard waiver of subrogation endorsement, all to be in form and substance
acceptable to Trustee. The insurance policies required to be maintained under
subsections 7.1.3 and 7.1.4 shall name as additional insureds Trustee, the
Advisor, and their respective directors, officers, agents and employees, and the
successors and assigns of each of such Persons.

 

7.2.4. Cancellation. Borrower shall immediately notify Trustee of any
non-renewal, cancellation of or change in any insurance policy and each such
insurance policy to be provided hereunder shall contain an agreement by the
insurer that (a) it shall not cancel or fail to renew such policy except upon at
least thirty (30) calendar days prior written notice to Trustee and (b) any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Trustee or Borrower which might, absent such agreement, result in
a forfeiture of all or a part of such insurance payment.

 

7.2.5. Payment of Premiums; Failure of Borrower to Effect Insurance. Borrower
shall promptly pay when due any and all premiums on all such insurance. On each
anniversary of the date hereof, Borrower shall deliver to Trustee, a duplicate
original policy or, at Trustee’s election, a certificate, dated as of such date,
to the effect that there is then in force all such insurance which is then
required to be maintained by Borrower. Should Borrower fail to effect, maintain
or renew any of the insurance required hereunder in the required amounts, or to
pay the premiums therefor, or to deliver to Trustee any evidence of such
insurance or payment therefor as required hereunder, then in any of such events
Trustee, at its option, but without obligation so to do, may procure such
insurance, and any sums expended by it to procure any such insurance shall be
payable by Borrower with interest, on demand, as provided in Section 12 of the
Indenture; provided, however, that it is expressly understood that procurement
by Trustee of any of such insurance shall not be deemed to waive or release the
default of Borrower, or the right of Trustee, at its option, to exercise the
remedies hereinafter set forth upon the occurrence of an Event of Default.
Trustee shall not be responsible for obtaining or maintaining any insurance
required under the provisions of this Section, nor shall, by reason of
accepting, rejecting, approving or obtaining any such insurance, incur any
liability for the existence, nonexistence, form or legal sufficiency thereof,
the solvency of any insurer or the payment of any losses, and Borrower hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder.

 

Section 7.3. Separate Insurance. Borrower shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required
hereunder.

 

Section 7.4. Contravention of Insurance. Borrower shall not do or permit
anything to be done on or about the Property that shall affect, impair or
contravene any policies of insurance that may be carried on the Property, or any
part thereof, or the use thereof, against loss, damage or destruction by fire,
casualty, public liability, or otherwise. Borrower shall comply with all
reasonable requirements or recommendations of each insurance underwriter with
respect to management of the risks insured by such underwriter.

 

46



--------------------------------------------------------------------------------

Section 7.5. Disposition of Insurance Proceeds.

 

7.5.1. Borrower hereby authorizes Trustee, at Trustee’s option, to collect,
adjust and compromise, and agrees to make available to Trustee within five days
of Borrower’s receipt thereof, any Casualty Proceeds claimed under any property
or casualty insurance Borrower is required to maintain under this Agreement (or
in fact maintains, whether or not it is required to do so under this Agreement)
and, after deducting the costs of such collection, adjustment and compromise, at
Trustee’s option, (a) to apply the Casualty Proceeds as a credit towards the
indebtedness evidenced by the Note in such manner as Trustee deems appropriate,
provided that if such proceeds are applied by Trustee to reduce the outstanding
balance of principal under the Loan, such application will be to the unamortized
principal balance of the Note payable upon the scheduled Maturity Date and shall
not cause a reduction in debt service payments set forth in the Note, or (b) to
apply the Casualty Proceeds to the restoration of the Property (in which event
Trustee shall not be obligated to see to the proper application of the Casualty
Proceeds nor shall the amount so released or used be deemed a payment on the
indebtedness evidenced by the Note) in which event such Casualty Proceeds shall
be deposited in an interest-bearing account pledged to Trustee and shall be
advanced to Borrower on the conditions set forth in subsection 7.5.2 below and
Borrower shall continue to bear in full the payment obligations as set forth in
the Note, or (c) to deliver the Casualty Proceeds to Borrower.

 

7.5.2. Notwithstanding the provisions of subsection 7.5.1, if a Casualty occurs
prior to Completion of the Renovations, and if (i) at the time of such Casualty
there does not exist an Event of Default and there has not occurred an event
which, upon the giving of notice (if applicable) and/or the passing of time
(including any cure period, if applicable), would become an Event of Default;
(ii) the reasonably projected cost of such restoration or repair does not exceed
$200,000.00; and (iii) the restoration or repair of such Casualty can be
completed, in Trustee’s reasonable judgment, on or before the Required
Completion Date, then the balance of the Casualty Proceeds after payment of
Trustee’s costs, as provided in the Indenture, shall, at Borrower’s request, be
made available to Borrower to restore or repair the Property on the following
terms:

 

(a) If the cost of restoring the Property as the result of a Casualty does not
exceed $50,000, then the Casualty Proceeds shall be paid to or retained by
Borrower to be used for, and only for, restoration of the Property;

 

(b) If the cost of restoring the Property as the result of a Casualty exceeds
$50,000 but does not exceed $200,000, then the Casualty Proceeds shall be
deposited in an interest-bearing account pledged to Trustee and shall be
advanced to Borrower on the same conditions as are set forth in this Agreement
for the advance of Loan proceeds;

 

47



--------------------------------------------------------------------------------

(c) In either case, (1) Borrower shall continue to bear in full the payment
obligations as set forth in the Note and (2) any Casualty Proceeds not required
for restoration or repair shall be applied to the outstanding Loan indebtedness,
or advanced to Borrower by Trustee, at Trustee’s sole option.

 

ARTICLE 8

 

CONDEMNATION

 

Section 8.1. Right to Contest. Trustee may, at its option, in its own name (a)
appear or proceed in any Condemnation proceeding, and (b) make any compromise or
settlement thereof. Borrower shall give Trustee immediate Notice of the
initiation of any Condemnation, and a copy of every document or pleading served
in any Condemnation. On request, Borrower shall make, sign and deliver to
Trustee, free, clear and discharged of any encumbrance of any kind whatsoever,
such further assignments and every other document deemed necessary, in Trustee’s
discretion, validly and sufficiently to assign each such Award (as defined in
the Indenture) to Trustee (including the assignment of any Award from the United
States Government at any time after the allowance of any claim therefor, the
ascertainment of the amount thereof and the issuance of the warrant for payment
thereof) for any permanent or temporary Condemnation.

 

Section 8.2. Application of Award.

 

8.2.1. Generally. Borrower hereby agrees that all Awards, whether the rights to
such Award accrued before or after the date of this Agreement, shall be paid
directly to Trustee, and, subject to the remaining provisions of this Article 8,
Trustee shall apply the Award as follows, in the order of priority indicated:
(i) to reimburse Trustee for all costs and expenses reasonable and necessary in
Trustee’s sole discretion, including attorneys’ fees, incurred in connection
with the collection of the Award; (ii) to the payment of accrued and unpaid
interest on the Note; (iii) to the prepayment of the unpaid principal on the
Note; (iv) to the payment of the balance of the unpaid indebtedness evidenced by
the Note; and (v) the balance, if any, of the Award to Borrower. If the Property
is sold at any foreclosure proceeding brought under the Indenture before
Trustee’s receipt of any such Award, Trustee shall have the right to receive out
of such Award the difference between the proceeds derived from such sale and the
amount of the Indebtedness secured by the Indenture and all interest and other
amounts accruing hereunder, whether or not a deficiency judgment on the
Indenture has been sought, recovered or denied, plus any reasonable attorneys’
fees, costs and disbursements incurred by Trustee in collecting such Award.

 

8.2.2. Notwithstanding the provisions of subsection 8.2.1 with respect to the
application of Awards upon a Condemnation, if a Condemnation occurs prior to the
Completion of the Renovations, and if (i) at the time of such Condemnation there
is not then an Event of Default or an event which, with the passage of time
and/or the giving of notice would become an Event of Default; (ii) the
reasonably projected cost of such restoration or repair does not exceed
$200,000.00; and (iii) the restoration or repair of

 

48



--------------------------------------------------------------------------------

such Condemnation can be completed, in Trustee’s reasonable judgment, on or
before the Required Completion Date, then the balance of the Award after payment
of Trustee’s expenses as provided in subpart (i) of subsection 8.2.1 above,
shall, at Borrower’s request, be made available to Borrower to restore or repair
the Property on the following terms:

 

(a) If the cost of restoring the Property as the result of a Condemnation does
not exceed $50,000, then the Award shall be paid to or retained by Borrower to
be used for and only for restoration of the Property;

 

(b) If the cost of restoring the Property as the result of a Condemnation
exceeds $50,000 but does not exceed $200,000, then the Award shall be deposited
in an interest-bearing account pledged to Trustee and shall be advanced to
Borrower on the same conditions as are set forth in this Agreement for the
advance of Loan proceeds;

 

(c) In either case, (1) Borrower shall continue to bear in full the payment
obligations as set forth in the Note and (2) any portion of the Award not
required for restoration or repair shall be applied to the outstanding Loan
indebtedness, or advanced to Borrower by Trustee, at Trustee’s sole option.

 

ARTICLE 9

 

DEFAULT; REMEDIES

 

Section 9.1. Defaults. An Event of Default shall be deemed to have occurred
under this Agreement on the occurrence of any one or more of the events
described in this Section 9.1. In no event shall Borrower or Guarantor be
entitled to multiple notices or cure periods for a single event which
constitutes a default under both this Agreement and under the Guaranty or any of
the other Security Documents, as the case may be.

 

9.1.1. Borrower fails to make any payment of principal or interest or other sum
due under the Note or this Agreement or any other Loan Document when due, which
failure is not cured within a five (5) day grace period, without notice;
provided, however, in no event shall Borrower be entitled to any grace or cure
period with respect to a failure to pay the Note upon the maturity hereof,
whether upon the scheduled Maturity Date or by acceleration, declaration or
otherwise.

 

9.1.2. Any representation or warranty made by Borrower or Guarantor or by any
person on behalf of Borrower or Guarantor shall be false or misleading in any
material respect on the date as of which the same was made or deemed to have
been made or re-affirmed (or to the extent such representation or warranty
relates to a specific date, as of that date).

 

9.1.3. Borrower defaults in any material respect (as determined by Trustee) in
the performance or observance of any other agreement, covenant, or condition set
forth in this Agreement (including but not limited to all covenants contained in
Article 6 herein, but excluding any item which is the subject of (a) a specific
subparagraph of this Section

 

49



--------------------------------------------------------------------------------

9.1 other than this subparagraph 9.1.3. or (b) a specific default provision of
any other Loan Document), which default shall not be cured in full within thirty
(30) days after Trustee gives Borrower written notice thereof (unless a shorter
time is otherwise specified herein), except that such 30-day period shall be
extended by not more than 90 additional days for any default which cannot
reasonably be cured within such 30-day period, provided that (a) Borrower begins
such cure within such initial 30-day period, (b) Borrower diligently and
continuously pursues such cure; (c) Borrower provides evidence acceptable to
Trustee as to the period needed to effect such cure; and (d) such extended cure
period does not otherwise materially adversely affect Trustee’s security or its
rights and remedies, provided, however, no such cure period provided in this
Section 9.1.3 shall extend beyond the maximum cure period, if any, provided
under the Franchise Agreement, to the extent such default hereunder also
constitutes a default thereunder.

 

9.1.4. Any default (or an event which would constitute a default but for the
giving of notice or passage of time or both) shall occur under any of the other
Loan Documents, which default or event shall not be cured in full within the
time therein permitted, if any, and such default, in the reasonable discretion
of Trustee, has or is reasonably likely to have a material adverse effect on the
Property, other security for the Loan or the Borrower.

 

9.1.5. Borrower fails to Complete the Renovation on or before the Required
Completion Date, subject to the provisions of Section 10.5 hereof.

 

9.1.6. After the Commencement Date, the Renovations are suspended for a period
in excess of twenty (20) days (except for suspensions caused by a Force Majeure
Event).

 

9.1.7. Borrower executes a chattel mortgage or other security agreement with
respect to any materials, fixtures or articles used in connection with the
Renovations or any such material, fixtures or articles are purchased pursuant to
any conditional sales contract or otherwise so that the ownership thereof will
not vest unconditionally in Borrower free from liens and security interests upon
being made a part of the Property, and any such liens or security interests
shall not be discharged or canceled within forty-five (45) days after Trustee
gives Borrower written notice thereof.

 

9.1.8. The occurrence of any condition or situation which is not expressly
covered by any other provision of this Section 9.1 and which, in Trustee’s
reasonable determination, constitutes a material impairment of any security for
repayment of the Loan which condition or situation is not cured within ten (10)
Business Days following written notice to Borrower.

 

9.1.9. Trustee or its representatives are not permitted, at any reasonable time
upon reasonable prior notice, to enter upon the Property, to inspect the
Property and the operation thereof, the performance of the Renovations and all
materials, fixtures and articles used or to be used in connection therewith; or,
if the Renovations are not prosecuted in accordance with the Renovation Budget
and/or Attachment B to the

 

50



--------------------------------------------------------------------------------

Franchise Agreement (or the Hilton Franchise Agreement while the same is in
effect), and Borrower fails within ten (10) Business Days following notice
thereof from Trustee to commence and diligently proceed to correct the same.

 

9.1.10. Borrower does not disclose to Trustee, within five (5) Business Days
following Trustee’s written request, the names of all contractors and material
suppliers with whom Borrower has contracted for the Renovations or for the
furnishing of labor or materials therefor.

 

9.1.11. The Renovations are not commenced on the Commencement Date (subject to
the provisions of Section 10.5 below), are not Completed by the Required
Completion Date (subject to the provisions of Section 10.5 below) or, in the
reasonable judgment of Trustee, are not or cannot be Completed by the Required
Completion Date (subject to the provisions of Section 10.5 below).

 

9.1.12. Borrower is unable to satisfy any condition to a disbursement from the
PIP Pledged Account and/or the FF&E Pledged Account for a period in excess of
forty-five (45) days from the date the requisition for approval therefor is
received by Trustee.

 

9.1.13. A lien for the performance of work or the supply of materials is created
against the Property and remains unsatisfied or unbonded for a period of
forty-five (45) days after the date of the creation thereof; provided, however,
that if such a lien remains unsatisfied or unbonded at the time of any request
for a disbursement under the PIP Pledge Account and/or the FF&E Pledged Account
hereunder, Trustee shall have no obligation to approve such request unless and
until such lien is satisfied or bonded.

 

9.1.14. Subject to Borrower’s right to contest set forth below, Borrower fails
to comply with any Law or other requirement of any Governmental Authority having
jurisdiction (including, but not limited to, any requirement under any public
works agreement) within thirty (30) days after notice in writing of such
requirement shall have been given to Borrower (or such shorter period of time as
may be required under any applicable law, regulation, order or agreement); or if
any proceeding is commenced or action taken to enforce any remedy for a
violation of any requirement of a Governmental Authority or any restrictive
covenant affecting the Property or any part thereof which is not being contested
as provided below. Provided that there is no Event of Default and subject to the
following conditions, Borrower may, in good faith and by appropriate legal
proceedings, contest the validity or applicability of any asserted requirement
after providing Trustee with written notice of the intended contest. During the
period Borrower contests the requirement, it shall not be in default if (a)
during the pendency of such contest the enforcement of such Law or other
requirement is stayed, (b) Borrower deposits with Trustee or Trustee’s nominee,
cash or a letter of credit (in form and from a bank satisfactory to Trustee) in
an amount Trustee deems reasonable to prevent Trustee from incurring any loss,
cost, expense or damage as a result of the contest, (c) the delay does not
subject Trustee to the risk of loss or liability, including, without limitation,
criminal liability as determined in Trustee’s sole discretion, and (d) Borrower

 

51



--------------------------------------------------------------------------------

complies promptly with any requirement adjudged valid and applicable and pays
promptly any amounts adjudged to be due, together with all interest, costs and
penalties thereon before the judgment becomes final and before any writ, decree
or order is issued under which all, or any portion of, the Property could be
sold or seized pursuant to such judgment.

 

9.1.15. Any contractor or materials supplier shall have defaulted under its
contract or purchase order, which default Trustee, in its reasonable discretion,
shall deem materially affects the Property and/or the security for the Loan, and
Borrower, after twenty (20) days written notice from Trustee, shall fail to
exercise any resulting right or remedy to which it may be entitled thereunder.

 

9.1.16. Borrower fails to maintain or comply with the required transmittal to
Trustee of any financial documents or opinions as provided herein, which failure
shall not be cured in full within ten (10) Business Days after Trustee gives
Borrower written notice thereof.

 

9.1.17. Within twenty (20) days after written notice from Trustee, Borrower
fails to commence and diligently pursue the correction of any Renovations that
have not been properly completed in the reasonable judgment of Trustee.

 

9.1.18. Borrower fails to pay or perform any obligation under any other
mortgage, deed of trust, security agreement or other document that creates a
lien or encumbrance upon the title to the Property (including any Permitted
Encumbrance) and such failure continues beyond the permissible grace period, if
any, specified therein.

 

9.1.19. An Act of Bankruptcy occurs with respect to Borrower and/or any Interest
Owner.

 

9.1.20. Borrower and/or any Interest Owner (a) becomes generally unable to pay
its debts as they become due, or (b) is dissolved as a result of any adversary
suit or proceeding.

 

9.1.21. Any (a) execution or attachment is levied against any or all of the
Property and such execution or attachment is not set aside, discharged or stayed
within 30 days after it is levied or filed, or (b) order, judgment or decree is
entered by any court of competent jurisdiction on the application of a creditor
adjudicating Borrower or Guarantor bankrupt, appointing a receiver, trustee or
liquidator of Borrower or Guarantor or of any or all of the Property, or of all
or substantially all of the other assets of Borrower or Guarantor and such
order, judgment or decree continues unstayed and in effect for a period of 60
days or is not discharged within 10 days after any stay thereof expires.

 

9.1.22. Any mechanics’ lien is established against the Property and is not
caused to be discharged, insured by title insurance or fully bonded against by
Borrower within 30 days after Borrower receives Notice of the establishment
thereof.

 

52



--------------------------------------------------------------------------------

9.1.23. Borrower breaches or fails to observe or perform any of the terms,
covenants or conditions to be performed by Borrower under Section 7 (Insurance)
of this Agreement, or under the following provisions of the Indenture: Section 7
(Payment of Assessments), Section 10 (Liens, Encumbrances and Transfers), or
Section 16 (Environmental Indemnification) and such breach or failure continues
for a period of five (5) days from the date after Borrower is given notice
thereof; provided, however, that during such 5-day cure period Trustee shall be
entitled to expend such funds or take such other actions as may be necessary, in
Trustee’s sole discretion, to protect the Property and/or Trustee’s interests in
the Property.

 

9.1.24. If any change in any zoning ordinance or any other public restriction is
enacted, limiting or defining the uses which may be made of the Property or any
part thereof, such that Borrower’s use of the Property as contemplated and used
on the date hereof would be in violation of such restriction or zoning change,
unless either (i) the effect of such change is stayed as the result of a contest
thereof by Borrower (in which event such change shall not constitute an Event of
Default for the period such stay is in effect), (ii) a variance or other zoning
ordinance or restriction (including grandfathered uses) permitting the continued
use of the Property for such use by Borrower and any subsequent purchasers of
the Property is obtained prior to the effective date of such change, or (iii)
the limitation of use resulting from such change in zoning ordinance may be
implemented, with Trustee’s prior written approval, such that the continued use
of the property, as limited, (a) would not be reasonably expected to have a
material adverse effect on the financial condition or performance of Borrower,
Operator and/or Guarantor, (b) does not reduce the number of rooms available for
guests or square footage of meeting and/or banquet facilities, (c) does not
affect the continued validity, and operation of the Property under, the
Franchise Agreement and (d) does not affect the footprint of the Building.

 

9.1.25. If there occurs any material adverse change in the Property or financial
condition or business affairs of Borrower, Operator or Guarantor, as determined
in the reasonable discretion of Trustee, which remains uncured for ten (10) days
after written notice by Trustee to Borrower.

 

9.1.26. Any Event of Default (as defined in the Guaranty or any other Loan
Document) occurs under the Guaranty or under any other Loan Document.

 

9.1.27. Any default occurs under the Franchise Agreement or the Hilton Franchise
Agreement, as applicable, which default remains uncured following any cure
period provided therefor under the Franchise Agreement or the Hilton Franchise
Agreement, as applicable.

 

9.1.28. The Franchise Agreement fails to commence on the earlier of (i) March
30, 2006 or (ii) date on which the Hilton Franchise Agreement terminates.

 

9.1.29. The failure of a validly issued temporary or permanent liquor license to
be issued to Borrower and/or Operator and in effect at all times for the lawful
sale of alcohol at the Property.

 

53



--------------------------------------------------------------------------------

Section 9.2. Remedies. Upon the occurrence of any Event of Default, or any event
or state of facts which with notice or passage of time or both would constitute
an Event of Default, the obligation of Trustee to authorize any further
disbursements of funds from the PIP Pledged Account and/or the FF&E Pledged
Account shall terminate. Trustee may, at its option and without further notice
or demand, thereupon declare the Note to be immediately due and payable in full,
together with all interest accrued thereon. Upon such declaration, Trustee may
proceed to exercise any and all remedies available to it under this Agreement,
the other Loan Documents, or under applicable law, all of which rights and
remedies shall be cumulative and may be exercised concurrently by Trustee.

 

Section 9.3. Completion of Renovations; FF&E. Upon the occurrence of an Event of
Default, Trustee may, in addition to any other remedies available to it and in
its sole discretion, (a) enter upon the Property and (i) Complete (with funds
from the PIP Pledged Account or otherwise) the Renovations in accordance with
the Approved Renovation Budget and Attachment B to the Franchise Agreement with
such changes therein or additions thereto as Trustee may deem appropriate, and
employ watchmen to protect the Property and/or (ii) furnish and install (with
funds from the FF&E Pledged Account or otherwise) FF&E in accordance with the
Approval Annual Budget, (b) at any time discontinue any work commenced in
respect of the Renovations and/or the FF&E, provided any such discontinuance of
work under any contract in respect of the Renovations does not cause a default
or breach under such contract, (c) assume the other contracts or purchase orders
made by Borrower relating to the Renovations and/or the FF&E, and take over and
use all or any part of the labor, materials, supplies and equipment contracted
for by Borrower, and (d) engage builders, contractors, and others for the
purpose of furnishing labor, materials and equipment in connection with the
Renovations and/or the FF&E and to pay, settle or compromise all bills or claims
that may become liens against the Property. Borrower shall be liable to Trustee
for all sums paid or incurred by Trustee to Complete the Renovations and/or
furnish and install the FF&E whether the same shall be paid or incurred pursuant
to the provisions of this Section 9.3 or otherwise, and all payments made or
liabilities incurred by Trustee hereunder of any kind whatsoever shall be paid
by Borrower to Trustee upon demand with interest at the Default Rate provided in
the Note. For the purpose of exercising the rights granted by this Section 9.3,
Borrower hereby irrevocably constitutes and appoints Trustee its true and lawful
attorney-in-fact to execute, acknowledge and deliver any instrument and to do
and perform any acts in the name and on behalf of Borrower.

 

Section 9.4. No Remedy Exclusive. No remedy herein conferred upon or reserved to
Trustee is intended to be exclusive of any other available remedy or remedies,
but each and every such remedy shall be cumulative and shall be in addition to
every other remedy given under this Agreement, the Indenture, the Assignment of
Leases, or any of the other Loan Documents now or hereafter existing at law or
in equity or by statute. No delay or omission to exercise any right or power
accruing upon any default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right and power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
Trustee to exercise any remedy reserved to it in this Article 9, it shall not be
necessary to give any notice, other than such notice as may be herein expressly
required.

 

54



--------------------------------------------------------------------------------

Section 9.5. Advances by Trustee. If Borrower fails to make or cause to be made
any payment, or fails to perform, observe or comply with any term or condition
imposed on Borrower under this Agreement, or any of the Loan Documents, Trustee,
without notice or demand upon Borrower, without waiving any default or releasing
Borrower from any such default or failure to perform, and without being under
any obligation to do so, may make such payment or perform any of Borrower’s
obligations under any of the Loan Documents. All amounts so paid by Trustee and
all costs, fees and expenses incurred by Trustee in connection with such payment
or performance shall be due and payable by Borrower promptly upon written notice
from Trustee, together with interest thereon from the date the same are paid or
incurred until paid in full at the Default Rate, as defined in the Note. All
such sums shall be secured by the Indenture and each of the other Loan
Documents.

 

Section 9.6. Agreement to Pay Fees and Expenses. If Borrower fails to perform
any of the provisions of this Agreement, and Trustee employs attorneys or incurs
other expenses for the collection of amounts due hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of Borrower
herein contained, Borrower agrees that it shall on demand therefor pay to
Trustee the reasonable fees of such attorneys and such other reasonable expenses
so incurred by Trustee.

 

Section 9.7. No Additional Waiver Implied by One Waiver. If any provision of
this Agreement is breached by Borrower and thereafter waived by Trustee, such
waiver shall be limited to the particular breach so waived and shall not be
deemed to waive any other breach hereunder.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1. Indemnification of Trustee. Borrower shall protect, indemnify,
defend and save harmless Trustee and the Trust against and from any and all
liabilities, suits, actions, claims, demands, losses, expenses and costs of
every kind and nature (including reasonable attorneys’ fees) incurred by, or
asserted or imposed against, Trustee or the Trust by reason of any accident,
injury (including death) or damage to any person or property, however caused,
resulting from, connected with or growing out of: (i) any act of commission or
omission of Borrower, or any officers, employees, agents, assignees, contractors
or subcontractors of Borrower, (ii) or the sale and/or issuance of ownership
interests in Borrower, or (iii) any use, non-use, possession, occupation,
condition, operation, service, design, construction, acquisition, offer, sale or
lease of, maintenance or management of, or on, or in connection with, the
Property, or any part thereof, by Borrower, or any officers, employees, agents,
assignees, contractors or subcontractors of Borrower, and regardless of whether
such liabilities, suits, actions, claims, demands, damages, losses, expenses and
costs be against or be

 

55



--------------------------------------------------------------------------------

suffered or sustained by the Trust or Trustee or its officers, agents or
employees, or be against or be suffered or sustained by legal entities,
officers, agents, or other persons to whom the Trust or Trustee or its officers,
agents or employees become liable therefor. Borrower may, and if so requested by
Trustee shall, undertake to defend, at its sole cost and expense, any and all
suits, actions and proceedings brought against the Trust or Trustee or its
officers, agents or employees in connection with any of the matters indemnified
against in this Section 10.1. Trustee shall give Borrower every demand, notice,
summons or other process received with respect to any claim or legal proceedings
within the purview hereof, but the failure of the Trust or Trustee to give such
notice shall not affect such right to indemnification. Any exculpation of
Trustee or agreement by Borrower hereunder or under any of the other Loan
Documents to indemnify, defend or hold harmless the Trust or Trustee shall apply
equally to Trustee’s advisors and consultants, the respective successors and
assigns of each of such persons, and the officers, directors, shareholders,
employees and agents of each of such persons and their respective successors and
assigns. This provisions shall survive repayment of the Loan and shall continue
in full force and effect so long as a possibility of any such liability, claim
or loss exists.

 

Section 10.2. Nonassignability. The Loan may not be assigned by Borrower without
the prior written consent of Trustee. Neither the Loan nor any advances
hereunder shall be subject to the process of any court upon legal action by or
against Borrower, or by or against anyone claiming under or through Borrower.
For the purposes of this Agreement, the Loan shall remain in the custody of
Trustee until Borrower complies with each and all of the provisions hereof;
provided, however, that nothing herein contained shall be considered as in any
way modifying, affecting or subordinating the obligations heretofore undertaken
or to be undertaken by Borrower as security for the Loan and the same shall be
and remain in full force and effect, this Agreement being intended only as
additional security and protection for the Loan and to assure its use for the
purposes intended by Trustee and Borrower.

 

Section 10.3. Liability of Trustee.

 

10.3.1. All conditions of the obligations of Trustee hereunder, including any
obligation to make the Loan proceeds available to Borrower, are imposed solely
and exclusively for the benefit of Trustee and its successors and assigns, and
no other person or entity shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Trustee
will refuse to make the Loan proceeds available to Borrower in the absence of
strict compliance with any and all thereof. No other person or entity shall,
under any circumstances, be deemed to be a beneficiary of such conditions, any
and all of which may be freely waived in whole or in part by Trustee at any time
if in its discretion it deems it desirable to do so. Without limiting the
generality of the foregoing, Trustee makes no representations and assumes no
obligations as to third parties concerning the quality of the Renovations or the
absence therefrom of any defects. Borrower agrees to indemnify Trustee from and
against any liability, claim or loss arising during or after the term of the
Loan which may be sustained or incurred by Trustee as a result of the
performance of its activities and obligations under this Agreement, except that
no such indemnification shall be required

 

56



--------------------------------------------------------------------------------

in connection with any liability, claim or loss arising solely from the
misconduct of Trustee. This provision shall survive repayment of the Loan and
shall continue in full force and effect so long as a possibility of any such
liability, claim or loss exists. Borrower hereby releases Trustee from any
liability, and no claim shall be made by Borrower against Trustee, for or on
account of any matter or thing in excess of the Amount of the Loan.

 

10.3.2. The Note is held, and this Agreement is entered into, by Trustee in its
capacity as trustee of the Trust, and not in its corporate capacity or for its
own account. Neither Trustee nor the officers, employees, or agents of Trustee
shall be personally liable hereunder or under any other Loan Documents. Borrower
and all others shall look solely to the assets of the Trust for the payment of
any claim under the Loan Documents or arising from or otherwise in connection
with the Loan or for the performance of any obligation, agreement, condition or
term to be performed or observed in connection with the Loan hereunder or under
any other Loan Documents; and any claim or judgment against the Trust shall be
limited to the assets of the Trust and in no event shall Trustee, Advisor or any
Participating Plan have any liability whatsoever with respect thereto.

 

10.3.3. Any exculpation of Trustee or agreement by Borrower hereunder or under
any other Loan Document to indemnify, defend or hold harmless Trustee shall (i)
apply equally to the Trust, Advisor, the Participating Plans, the officers,
directors, employees and agents of each of them, and their respective successors
and assigns, and (ii) survive repayment of the Loan.

 

Section 10.4. Authorized Borrower Representatives. Whenever under the provisions
of this Agreement or any of the other Loan Documents the approval of Borrower is
required to take some action at the request of any party to this Agreement, such
approval or request shall be given on behalf of Borrower by the Authorized
Borrower Representative, and the other parties hereto are authorized to rely
upon any such approval or request, and Borrower shall not have any complaint
against such parties as a result of any such reliance. Borrower hereby
designates as its Authorized Borrower Representative(s) the persons identified
as such in Section 1.2 above. If the Authorized Borrower Representative should
become unavailable or unable to take any action or make any certification
provided for or required under this Agreement, a successor or successors shall
be appointed by written certificate of Borrower furnished to the other parties
hereto, executed on behalf of Borrower by an authorized agent of Borrower and
containing a specimen signature of such successor or successors.

 

Section 10.5. Renovation Delays. Upon the occurrence of a Force Majeure Event,
Borrower shall be permitted to delay the commencement of the Renovations or
extend the Required Completion Date for so long as such Force Majeure Event is
in effect; provided, however, that in no event shall such delay or extension
exceed 120 days.

 

Section 10.6. No Partnership, Joint Venture, Agency. Borrower and Trustee
acknowledge that the relationship between them created hereby and by the other
Loan

 

57



--------------------------------------------------------------------------------

Documents is that of debtor and creditor and is not intended to be and shall not
in any way be construed to be that of a partnership, joint venture, or principal
and agent; and that the activities of Trustee in connection with the
construction of the Improvements and disbursement of the Loan shall not be
deemed to make Trustee a partner, joint venturer, or principal or agent of
Borrower, but rather shall be deemed solely for the purpose of protecting
Trustee’s security for the Loan.

 

Section 10.7. Notices. All notices, requests and demands upon the respective
parties hereto shall be in writing and shall be issued in accordance with the
notice provisions of the Indenture.

 

Section 10.8. Amendment; No Implied Waiver. This Agreement may be amended, and
Borrower may take any action herein prohibited, or omit to perform any act
required to be performed by it, only if Borrower shall first obtain the prior
written consent of Trustee to such amendment, action or omission to act. No
failure of Trustee to exercise and no delay in exercising any right, power or
privilege under this Agreement or the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

Section 10.9. Survival of Agreements. All agreements, covenants, representations
and warranties of Borrower made in this Agreement shall survive the execution
and delivery of this Agreement and the other Loan Documents, and the making of
all disbursements hereunder, regardless of any investigation made by or on
behalf of Trustee.

 

Section 10.10. Entire Agreement; Successors and Assigns; Joint and Several
Liability; Time of the Essence. This Agreement and the other Loan Documents
contain the entire terms of the agreement with respect to the Loan, and no
representations, inducements, promises or agreements between Borrower and
Trustee not set forth herein or in the other Loan Documents shall be of any
force or effect. This Agreement shall be binding upon and shall inure to the
benefit of Borrower and Trustee and their respective successors (including heirs
and personal representatives) and Trustee’s assigns, whether so expressed or
not. If Borrower consists of more than one Person then the liability of such
Persons shall be joint and several for all obligations of Borrower arising
hereunder, or otherwise under the Loan Documents or in connection with the Loan.
Time is of the essence under this Agreement.

 

Section 10.11. Severability. In case any one or more provisions contained in
this Agreement or the other Loan Documents should be deemed invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall in no way be affected or
impaired thereby and shall be enforceable to the maximum extent permitted by
law.

 

Section 10.12. Descriptive Headings. The headings of the articles, sections,
subsections and paragraphs of this Agreement are for the convenience of
reference only, and are not considered to be a part hereof and shall not limit
or otherwise affect any of the terms hereof.

 

58



--------------------------------------------------------------------------------

Section 10.13. Governing Law. Notwithstanding that one or more parties to this
Agreement may execute it outside of the State of Maryland, this Agreement is
made and delivered in the State of Maryland and this Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland as the same are in effect from time to time (excluding application of
any principle of conflict-of-laws which would direct the application of the law
of any other jurisdiction). Borrower consents to any action or proceeding
arising hereunder being brought in the courts of the State of Maryland,
provided, however, that if any such action or proceeding arises under the
Constitution, laws or treaties of the United States of America, or if there is a
diversity of citizenship between the parties thereto, so that it is to be
brought in a United States District Court, Borrower consents to such action
being brought in the United States District Court for the District of Maryland
or any successor federal court having original jurisdiction.

 

Section 10.14. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
PURSUANT TO APPLICABLE LAW IN ANY ACTION, PROCEEDING OR LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

 

Section 10.15. Counterparts. This Agreement may be executed in two counterparts,
which together shall constitute a fully executed original instrument.

 

Section 10.16. Trustee’s Consent. Wherever in this Agreement Trustee has
expressly agreed to not unreasonably withhold or delay its consent as to a
particular matter, such agreement not to withhold or delay consent shall not
apply to the extent the subject matter of the consent relates to the Labor
Covenant, ERISA and/or UBIT matters. For such matters, Trustee’s consent shall
be in its sole discretion.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and ensealed this Loan
Agreement as of the day and year first forth above.

 

WITNESS OR ATTEST

  MHI JACKSONVILLE LLC,          a Delaware limited liability company

(1)

  

/s/ Jamie L. Moore

--------------------------------------------------------------------------------

  By:  

/s/ Andrew M. Sims

--------------------------------------------------------------------------------

 

(SEAL)

             Andrew M. Sims              Manager

(2)

  

/s/ Donelle R. Shaw

--------------------------------------------------------------------------------

           

STATE OF    VA.                                                            :

                

                                                                                
 :

  ss:        

COUNTY OF    YORK                                                  :

           

 

On this      day of July, 2005, before me appeared Andrew M. Sims, to me
personally known, who, being by me duly sworn did say that he/she is the Manager
of MHI JACKSONVILLE LLC, and that said instrument was signed on behalf of said
entity by authority of its members, and the said Manager acknowledged said
instrument to be the free act and deed of said limited liability company. In
testimony whereof, I have hereunto set my hand and affixed my official seal the
date first above written.

 

/s/ Rhonda Smith

--------------------------------------------------------------------------------

Notary Public

 

My commission expires on     12/31/07    

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

60



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRIOR PAGE]

 

WITNESS:

  

MERCANTILE-SAFE DEPOSIT AND TRUST

COMPANY, in its capacity as trustee of the

AFL-CIO Building Investment Trust, and not in

its corporate capacity

(1)

 

 

--------------------------------------------------------------------------------

                      By:  

/s/ David C. Schenning

--------------------------------------------------------------------------------

  (SEAL)              David C. Schenning                  Senior Vice President
   

(2)

 

 

--------------------------------------------------------------------------------

            

 

STATE OF MARYLAND: COUNTY OF                                          :    TO
WIT:

 

I HEREBY CERTIFY that on this              day of July, 2005, before me, a
Notary Public for the state and county aforesaid, personally appeared David C.
Schenning, known to me or satisfactorily proven to be the person whose name is
subscribed to the foregoing instrument, who acknowledged that he is a Senior
Vice President of MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a corporation
organized and existing under the law of Maryland, that he has been duly
authorized to execute, and has executed, the foregoing instrument on behalf of
the said entity, as trustee, for the purposes therein set forth, and that the
same is its act and deed, as trustee.

 

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, the day and year first
above written.

 

--------------------------------------------------------------------------------

Notary Public

 

My commission expires on                     .

 

61



--------------------------------------------------------------------------------

JOINDER BY GUARANTOR

 

The undersigned, MHI Hospitality, L.P., a Delaware limited partnership
(“Guarantor”), the sole member of MHI Jacksonville LLC, a Delaware limited
liability company (“Borrower”), and the sole stockholder of MHI Hospitality TRS
Holding, Inc., a Delaware corporation, which is the sole member of MHI
Hospitality TRS, LLC, a Delaware limited liability company (“Operator”), hereby
acknowledges that it has reviewed the Loan Agreement executed by Borrower and
Mercantile-Safe Deposit and Trust Company, a Maryland corporation (“Trustee”),
in its capacity as trustee of the AFL-CIO Building Investment Trust, a trust
existing under the laws of Maryland (the “Trust”), and not in its corporate
capacity (the “Loan Agreement”), to which this Joinder is attached and made a
part of. Guarantor acknowledges and agrees that Borrower’s satisfaction of
certain covenants contained in the Loan Agreement may require the action or
inaction of Operator from time to time, and that whenever the Loan Agreement
requires Operator to take or refrain from taking any action in order to satisfy
Borrower’s obligations under the Loan Agreement, Guarantor shall, so long as it
controls, directly or indirectly, Operator, cause Operator to take such action
or refrain from taking such action. Any failure by Guarantor to cause Operator
to so comply with the terms and provisions of this Loan Agreement shall be a
default or Event of Default thereunder, as the circumstances so require. Nothing
herein shall be interpreted to permit Guarantor to transfer any direct or
indirect interest in Operator, except as permitted in the Loan Agreement.

 

WITNESS/ATTEST:

  MHI HOSPITALITY, L.P.     a Delaware limited partnership,     its sole member
    By:   MHI Hospitality Corporation,         its General Partner

/s/ Rhonda Smith

--------------------------------------------------------------------------------

      By:  

/s/ Andrew M. Sims

--------------------------------------------------------------------------------

  (SEAL)             Andrew M. Sims             President and Chief            
Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

[Description of Land]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

 

LIST OF PARTICIPATING PLANS

 

CONFIDENTIAL

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

[Requisition Form]

 

C-1



--------------------------------------------------------------------------------

Project Name:

    

Requisition Number:

    

Amount Requisitioned:

    

Period Covered:

   , 20                                through                     , 20        

 

REQUISITION AND CERTIFICATION

 

THIS REQUISITION AND CERTIFICATION (this “Requisition”) is made this
                     day of                     , 200     by MHI JACKSONVILLE
LLC (“Borrower”) for the benefit of Mercantile-Safe Deposit and Trust Company,
in its capacity as trustee for the AFL-CIO Building Investment Trust
(“Trustee”), to induce Trustee to make the advance of funds identified above
pursuant to the terms and conditions of a Loan Agreement dated
                                        , 2005 (the “Loan Agreement”) between
Trustee and Borrower.

 

                                                             , an Authorized
Borrower Representative, being duly sworn, does hereby certify, represent,
warrant and state on behalf of Borrower to Trustee:

 

1. All of the statements contained in this Requisition are true, accurate and
complete in all respects as of the date hereof.

 

2. The disbursement request summary, attached hereto as Attachment A, is true,
accurate and complete.

 

3. If this Requisition requests payment for labor, materials, equipment,
fixtures, furnishings, and the like, the Application and Certificate for Payment
(AIA Document G702, 1992 Edition) and the Continuation Sheet (AIA Document G703,
1992 Edition) executed by the applicable contractor [and certified by the
architect (if applicable), each of which is attached hereto as Attachment B, are
true, accurate and complete. [AS TO DISBURSEMENTS FROM PIP PLEDGED ACCOUNT ONLY]

 

4. The remaining undisbursed portion of the Amount of Available Funds is
sufficient to Complete fully the Renovations in accordance with the Approved
Renovation Budget and Attachment B to the Franchise Agreement. [AS TO
DISBURSEMENTS FROM PIP PLEDGED ACCOUNT ONLY]

 

C-2



--------------------------------------------------------------------------------

5. The actual cost required to Complete each line item in the Approved
Renovation Budget does not exceed the amount allocated to that line item in the
Approved Renovation Budget. [AS TO DISBURSEMENTS FROM PIP PLEDGED ACCOUNT ONLY]

 

6. Copies of all bills or statements for expenses for which this Requisition is
requested are attached hereto as Attachment C, and all such bills or statements
for expenses are true, accurate and complete.

 

7. All previously disbursed funds from the [PIP Pledged Account] [FF&E Pledged
Account] have been expended for the sole purpose of paying costs included in the
[Approved Renovation Budget] [Approved Annual Budget] and previously incurred by
Borrower as set forth on prior requisitions; no portion of the previously
disbursed funds from the [PIP Pledged Account] [FF&E Pledged Account] have been
used for any other purpose.

 

8. There are no liens outstanding, and Borrower has not received written notice
that any liens will be claimed, against the Property except for the lien of the
Indenture, Permitted Encumbrances (as defined in the Indenture) and liens being
contested in compliance with the provisions of the Indenture.

 

9. Upon disbursement by Borrower of the funds advanced by Trustee as requested
in this Requisition, all obligations for materials delivered, labor performed,
services provided and other costs incurred in connection with the [Renovations]
[FF&E] through the end of the period covered by this Requisition and which are
due and payable will be fully paid and satisfied (subject to the amount of any
required retainage).

 

10. All contractors’ waivers of liens for all work for which payment is
requested by this Requisition are attached hereto as Attachment D.

 

11. The Renovations are progressing in a satisfactory manner so as to ensure
Completion thereof on or before the Required Completion Date in accordance with
the Approved Renovation Budget and Attachment B to the Franchise Agreement. [AS
TO DISBURSEMENTS FROM PIP PLEDGED ACCOUNT ONLY]

 

12. All of the representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date of this Requisition, excluding any representations and warranties that
relate to a specific date.

 

13. All of the conditions to the advance of funds requested in this Requisition
have been met in accordance with the terms of the Loan Agreement.

 

14. No Event of Default exists under the Loan Agreement, the Note, the
Indenture, or any other Loan Document, and no event or condition has occurred
and is continuing, or exists, or would result from the advance about to be made,
which, with the lapse of time or the giving of notice, or both, would constitute
an Event of Default or a default under the Note, the Indenture, or any other
Loan Document.

 

C-3



--------------------------------------------------------------------------------

Any exceptions to the foregoing statements and representations are specified and
described in detail on Attachment E attached hereto. The capitalized terms used
in this Requisition and not otherwise defined in this Requisition have the
meaning given to them in the Loan Agreement.

 

BORROWER:

MHI JACKSONVILLE LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

  Authorized Borrower Representative

 

Sworn to before me this

             day of                                         , 20        .

 

--------------------------------------------------------------------------------

Notary Public

 

C-4



--------------------------------------------------------------------------------

Attachment A

 

[Disbursement Request Summary]

 

Attachment A



--------------------------------------------------------------------------------

Attachment B

 

[Application and Certification for Payment and Continuation Sheet]

 

Attachment B



--------------------------------------------------------------------------------

Attachment C

 

[Bills or Statements for Expenses Reimbursed]

 

ATTACHMENT C



--------------------------------------------------------------------------------

Attachment D

 

[Waivers of Liens]

 

ATTACHMENT D



--------------------------------------------------------------------------------

Attachment E

 

[Exceptions to Statements and Representations]

 

ATTACHMENT E



--------------------------------------------------------------------------------

[Form of Wire Authorization Letter]

 

BORROWER LETTERHEAD

 

Date:

 

Mercantile-Safe Deposit & Trust Company

Two Hopkins Plaza

Baltimore, Maryland 21201

 

Re:    Loan by the AFL-CIO Building Investment Trust to the undersigned     
Account Name:      Account #:

 

To whom it may concern:

 

Please accept this correspondence as authorization to wire the balance in the
above-referenced account to:

 

Bank Name:

ABA #:

Account #:

Account Name:

 

Sincerely,

MHI JACKSONVILLE LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   